

 
 

--------------------------------------------------------------------------------

 

[FORM OF SERIES B SENIOR SECURED EXCHANGEABLE CONVERTIBLE NOTE]
 
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE,
INCLUDING SECTIONS 3(c)(iv), 4(c)(iv) AND 21(a) HEREOF.  THE PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON
CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF
PURSUANT TO SECTIONS 3(c)(iv) AND 4(c)(iv) OF THIS NOTE.
 
Earth Biofuels, Inc.
 
Series B Senior Secured Exchangeable Convertible Note
 
Original Issuance Date:  June 26, 2008
Original Principal Amount:  U.S. $3,000,000.00



FOR VALUE RECEIVED, Earth Biofuels, Inc., a Delaware corporation (the
"Company"), hereby promises to pay to the order of CASTLERIGG PNG INVESTMENTS
LLC or registered assigns ("Holder") the amount set out above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion, exchange or otherwise, and as increased to include the
amount of any Capitalized Interest (as defined below), the "Principal") when
due, whether upon the Maturity Date (as defined below), acceleration, redemption
or otherwise (in each case in accordance with the terms hereof) and to pay
interest ("Interest") on any outstanding Principal at the applicable Interest
Rate from the Redemption Expiration Date (as defined below) until the same
becomes due and payable, whether upon an Interest Date (as defined below), any
Redemption Date or the Maturity Date or acceleration, conversion, redemption,
exchange or otherwise (in each case in accordance with the terms hereof).  This
Series B Senior Secured Exchangeable Convertible Note (including all Series B
Senior Secured Exchangeable Convertible Notes issued in exchange, transfer or
replacement hereof, this "Note") is one of an issue of Series B Senior Secured
Exchangeable Convertible Notes issued pursuant to the Amendment and Exchange
Agreements dated as of date set out above as the Original Issuance Date (the
"Amendment Date") by and between each of the Buyers (as defined in the Amendment
and Exchange Agreements) and the Company (individually, with respect to any
Buyer, the "Amendment and Exchange Agreement" and collectively, with respect to
all Buyers, the "Amendment and Exchange Agreements") (collectively, the "Notes"
and such other Series B Senior Secured Exchangeable Convertible Notes, the
"Other Notes").  Certain capitalized terms used herein are defined in Section
31.
 
(1)           PAYMENTS OF PRINCIPAL.  On the Maturity Date, the Company shall
pay to the Holder an amount in cash representing all outstanding Principal,
accrued and unpaid Interest and accrued and unpaid Late Charges on such
Principal and Interest.  The "Maturity Date" shall be July 26, 2010 (the "Stated
Maturity Date"), as may be extended at the option of
 

 
 

--------------------------------------------------------------------------------

 

the Holder (i) in the event that, and for so long as, an Event of Default (as
defined in Section 5(a)) shall have occurred and be continuing on the Maturity
Date (as may be extended pursuant to this Section 1) or any event shall have
occurred and be continuing on the Maturity Date (as may be extended pursuant to
this Section 1) that with the passage of time and the failure to cure would
result in an Event of Default and (ii) through the date that is ten (10)
Business Days after the consummation of a Change of Control in the event that a
Change of Control is publicly announced or a Change of Control Notice (as
defined in Section 6(b)) is delivered prior to the Maturity Date.  Other than as
specifically permitted by this Note, the Company may not prepay any portion of
the outstanding Principal, accrued and unpaid interest or accrued and unpaid
Late Charges on Principal and Interest, if any.  Notwithstanding any provision
of this Section 1 to the contrary, the Holder may at any time and from time to
time at its option and in its sole discretion by delivering a written notice to
the Company at any time while this Note is outstanding, elect to have the
payment of all or any portion of the Principal and Interest, if any, payable on
the Stated Maturity Date deferred (such amount deferred, the "Maturity Deferral
Amount") to any date that is not later than five (5) years after the Stated
Maturity Date, which date shall thereafter be the "Maturity Date" for all
purposes hereunder.  Any notice delivered by the Holder pursuant to this Section
1 shall set forth (i) the Maturity Deferral Amount and (ii) the date that such
Maturity Deferral Amount shall now be payable.
 
(2)           INTEREST; INTEREST RATE.  Interest on this Note shall commence
accruing on the Amendment Date and shall be computed on the basis of a 360-day
year comprised of twelve (12) thirty (30) day months and shall be payable in
arrears for each Calendar Quarter on the first day of the succeeding Calendar
Quarter during the period beginning on the Amendment Date and ending on, and
including, the Maturity Date (each, an "Interest Date") with the first Interest
Date being July 1, 2009.  Interest shall be payable on each Interest Date, to
the record holder of this Note on the applicable Interest Date, and to the
extent that any Principal amount of this Note is converted prior to such
Interest Date, accrued and unpaid Interest with respect to such converted
Principal amount and accrued and unpaid Late Charges with respect to such
Principal and Interest shall be paid on the Conversion Date (as defined below)
to the record holder of this Note on the applicable Conversion Date, in cash
("Cash Interest"); provided however, that the Company may, at its option
following notice to the Holder elect pursuant to an Interest Election Notice (as
defined below) to capitalize such Interest on and as of each Interest Date by
adding it to the then outstanding Principal of this Note (the "Capitalized
Interest").  The Company shall deliver a written notice (each, an "Interest
Election Notice") to each holder of the Notes on or prior to the Interest Notice
Due Date (the date such notice is delivered to all of the holders, the "Interest
Notice Date") which notice (1) either (A) confirms that the Company shall pay
Interest as Cash Interest or (B) elects to pay Interest as Capitalized Interest
or a combination of Cash Interest and Capitalized Interest and specifies the
amount of Interest that shall be paid as Cash Interest and Capitalized
Interest.  From and after the occurrence and during the continuance of an Event
of Default, the Interest Rate shall be increased to the rate which is the lesser
of (x) twenty-eight percent (28.0%), or (y) the highest rate permitted by law to
accrue under this Note.  In the event that such Event of Default is subsequently
cured, the adjustment referred to in the preceding sentence shall cease to be
effective as of the date of such cure; provided that the Interest as calculated
and unpaid at such increased rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of cure of
such Event of Default.
 

 
 

--------------------------------------------------------------------------------

 

(3)           CONVERSION OF NOTES.  This Note shall be convertible into shares
of the Company's common stock, par value $0.001 per share (the "Common Stock"),
on the terms and conditions set forth in this Section 3.
 
(a)           Conversion Right.  Subject to the provisions of Section 3(d), at
any time or times on or after the Amendment Date, the Holder shall be entitled
to convert any portion of the outstanding and unpaid Conversion Amount (as
defined below) into fully paid and nonassessable shares of Common Stock in
accordance with Section 3(c), at the Conversion Rate (as defined below).  The
Company shall not issue any fraction of a share of Common Stock upon any
conversion.  If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.  The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount.
 
(b)           Conversion Rate.  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the "Conversion Rate").
 
(i)           "Conversion Amount" means the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made.
 
(ii)           "Conversion Price" means, as of any Conversion Date (as defined
below) or other date of determination, $0.25, subject to adjustment as provided
herein; provided, further that, on each Automatic Adjustment Date, the then
current Conversion Price shall be reduced to the lower of (i) the then current
Conversion Price and (ii) the Automatic Adjustment Reset Price as of such
applicable Automatic Adjustment Date.
 
(c)           Mechanics of Conversion.
 
(i)           Optional Conversion.  To convert any Conversion Amount into shares
of Common Stock on any date (a "Conversion Date"), the Holder shall (A) transmit
by facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the "Conversion Notice") to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a nationally recognized
overnight delivery service for delivery to the Company (or an indemnification
undertaking with respect to this Note in the case of its loss, theft or
destruction).  On or before the first (1st) Business Day following the date of
receipt of a Conversion Notice, the Company shall transmit by facsimile a
confirmation of receipt of such Conversion Notice to the Holder and the
Company's transfer agent (the "Transfer Agent").  On or before the third (3rd)
Business Day following the date of receipt of a Conversion Notice (the "Share
Delivery Date"), the Company shall (1) (X) provided that the Transfer Agent is
participating in the Depository Trust Company's ("DTC") Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder's or its designee's
balance account with DTC through its Deposit Withdrawal Agent Commission system
or (Y) if the Transfer Agent is not participating in the
 

 
 

--------------------------------------------------------------------------------

 

DTC Fast Automated Securities Transfer Program, issue and deliver to the address
as specified in the Conversion Notice, a certificate, registered in the name of
the Holder or its designee, for the number of shares of Common Stock to which
the Holder shall be entitled which certificates shall not bear any restrictive
legends; and (2) (X) pay to the Holder in cash an amount equal to the accrued
and unpaid Interest on the Conversion Amount up to and including the Conversion
Date, (Y) deliver to the Holder an Interest Election Notice electing to treat
the accrued and unpaid Interest on the Conversion Amount as Capitalized Interest
or (Z) credit to the Holder's balance account with DTC, or issue and deliver a
certificate to the Holder, for an aggregate amount of shares of Common Stock
equal to the result obtained by dividing (I) the accrued and unpaid Interest on
the Conversion Amount up to and including the Conversion Date by (II) the
applicable Conversion Price set forth in the Conversion Notice.  If this Note is
physically surrendered for conversion as required by Section 3(c)(iii) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after receipt of this Note
and at its own expense, issue and deliver to the holder a new Note (in
accordance with Section 21(d)) representing the outstanding Principal not
converted.  The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date.
 
(ii)           Company's Failure to Timely Convert.  If within three (3) Trading
Days after the Company's receipt of the facsimile copy of a Conversion Notice
the Company shall fail to issue and deliver a certificate to the Holder or
credit the Holder's balance account with DTC for the number of shares of Common
Stock to which the Holder is entitled upon such holder's conversion of any
Conversion Amount (a "Conversion Failure"), and if on or after such Trading Day
the Holder purchases (in an open market transaction or otherwise) Common Stock
to deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
"Buy-In"), then the Company shall, within three (3) Business Days after the
Holder's request and in the Holder's discretion, either (i) pay cash to the
Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions and other out of pocket expenses, if any) for the shares
of Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.
 
(iii)           Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being converted or (B) the Holder has provided the Company with prior written
notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note.  The Holder and
the Company shall maintain records showing the Principal, Interest and Late
Charges converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.
 

 
 

--------------------------------------------------------------------------------

 

(iv)           Pro Rata Conversion; Disputes.  In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder's portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date.  In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 26.
 
(d)           Limitations on Conversions: Beneficial Ownership.  The Company
shall not effect any conversion of this Note or otherwise issue shares of Common
Stock pursuant to Section 3(c) hereof or Sections 9 or 10 hereof, and the Holder
of this Note shall not have the right to convert any portion of this Note
pursuant to Section 3(a), to the extent that after giving effect to such
conversion, the Holder (together with the Holder's affiliates) would
beneficially own in excess of 1.247% (the "Maximum Percentage") of the number of
shares of Common Stock outstanding immediately after giving effect to such
conversion.  For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any Other Notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates.  Except as set
forth in the preceding sentence, for purposes of this Section 3(d), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the "1934 Act").  For purposes of this Section
3(d), in determining the number of outstanding shares of Common Stock, the
Holder may rely on the number of outstanding shares of Common Stock as reflected
in (x) the Company's most recent Form 10-KSB, Form 10-QSB or Form 8-K, as the
case may be (y) a more recent public announcement by the Company or (z) any
other notice by the Company or the Transfer Agent setting forth the number of
shares of Common Stock outstanding.  For any reason at any time, upon the
written request of the Holder, the Company shall within one (1) Business Day
confirm in writing to the Holder the number of shares of Common Stock then
outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported.  By written notice to the Company, the Holder may increase or decrease
the Maximum Percentage to any other percentage not in excess of 9.99% specified
in such notice; provided that (x) any such increase will not be effective until
the sixty-first (61st) day after such notice is delivered to the Company, and
(y) any such increase or decrease will apply only to the Holder and not to any
other holder of Notes.
 

 
 

--------------------------------------------------------------------------------

 

(4)           EXCHANGE OF NOTES.  In addition to the rights of the Holder under
Section 3 hereof, at any time after the consummation of the Share Exchange (as
defined in the Amendment and Exchange Agreements), this Note shall be
exchangeable into the PNG Shares (as defined in the Amendment and Exchange
Agreements) on the terms and conditions set forth in this Section 4.
 
(a)           Exchange Right.  Subject to the provisions of Section 4(d), at any
time or times on or after the consummation of the Share Exchange, the Holder
shall be entitled to exchange any portion of the outstanding and unpaid Exchange
Amount (as defined below) into fully paid and nonassessable shares of PNG Shares
in accordance with Section 4(c), at the Exchange Rate (as defined below).  The
Company shall not deliver any fraction of a share of PNG Shares upon any
exchange.  If the delivery would result in the transfer of a fraction of a share
of PNG Shares, the Company shall round such fraction of a share of PNG Shares up
to the nearest whole share.  The Company shall pay any and all taxes that may be
payable with respect to the transfer and delivery of PNG Shares upon exchange of
any Exchange Amount for PNG Shares.
 
(b)           Exchange Rate.  The number of shares of PNG Shares transferable
upon exchange of any Exchange Amount pursuant to Section 4(a) shall be
determined by dividing (x) such Exchange Amount by (y) the Exchange Price (as
defined below) (the "Exchange Rate").
 
(i)           "Exchange Amount" means the portion of the outstanding Principal
to be exchanged with respect to which this determination is being made.
 
(ii)           "Exchange Price" means $10.00, subject to adjustment as provided
herein.
 
(c)           Mechanics of Exchange.
 
(i)           Optional Exchange.  To exchange any Exchange Amount into shares of
PNG Shares on any date (an "Exchange Date"), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m.,  New
York Time, on such date, a copy of an executed notice of exchange in the form
attached hereto as Exhibit II (the "Exchange Notice") to the Company, (B) if
required by Section 4(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note reasonably satisfactory to
the Company in the case of its loss, theft or destruction) and (C) deliver to
the transfer agent for LNG (the "LNG Transfer Agent") a copy of such Exchange
Notice along with the original stock certificate held by the Holder in
accordance with the Security Documents evidencing the Holder's pro rata
allocation of the PNG Shares.  On or before the first (1st) Business Day
following the date of receipt by the Company of an Exchange Notice, the Company
shall transmit by facsimile a confirmation of receipt of such Exchange Notice to
the Holder and the LNG Transfer Agent.  On or before the second (3rd) Business
Day following the date of receipt by the Company of an Exchange Notice (the "LNG
Share Delivery Date"), the Company shall (1) use its reasonable best efforts to
cause LNG or the LNG Transfer Agent to (X) transfer and deliver to the address
as specified in the Exchange Notice, a certificate, registered in the name of
 

 
 

--------------------------------------------------------------------------------

 

the Holder or its designee, for the number of shares of PNG Shares to which the
Holder shall be entitled, or (Y) provided that the LNG Transfer Agent is
participating in DTC Fast Automated Securities Transfer Program and such shares
of PNG Shares, credit such aggregate number of shares of PNG Shares to which the
Holder shall be entitled certificates shall not bear any restrictive legends to
the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission system; and (2) either (A) pay to the Holder in cash
an amount equal to the accrued and unpaid Interest on the Exchange Amount up to
and including the Exchange Date (the "Exchange Interest Amount") or (B) deliver
a number of shares of PNG Shares equal to the Exchange Interest Amount divided
by the Interest Exchange Conversion Price.  Upon any such transfer of any PNG
Shares to the Holder, the Holder shall have good and marketable title to such
shares, free and clear of any liens, encumbrances, restrictions, rights of first
refusal or rights of any other Person and such shares of PNG Shares shall be
unrestricted and freely tradable on the Principal Market without any delivery or
other requirements whatsoever and without the need for registration under the
Securities Act or any state securities laws.  If this Note is physically
surrendered for exchange as required by Section 4(c)(iii) and the outstanding
Principal of this Note is greater than the Principal portion of the Exchange
Amount being exchanged, then the Company shall as soon as practicable and in no
event later than three (3) Business Days after receipt of this Note and at its
own expense, issue and deliver to the holder a new Note (in accordance with
Section 21(d)) representing the outstanding Principal not exchanged.  The
Company shall use its reasonable best efforts to cause LNG and the LNG Transfer
Agent to treat for all purposes the Person or Persons entitled to receive the
shares of PNG Shares issuable upon an exchange of this Notes as the transferee
or transferees of such shares of PNG Shares on the Exchange Date.
 
(ii)           Company's Failure to Timely Exchange.  If the Company shall fail
to transfer and deliver to the Holder or have credited to the Holder's balance
account with DTC the number of shares of PNG Shares to which the Holder is
entitled (provided that the Holder has delivered its original stock certificate
evidencing the Holder's pro rata allocation of the PNG Shares to the LNG
Transfer Agent as required by Section 4(c)(i)) upon exchange of any Exchange
Amount on or prior to the date which is three (3) Trading Days after the
Exchange Date (an "Exchange Failure"), then (A) the Company shall pay damages to
the Holder for each date of such Exchange Failure in an amount equal to 1.0% of
the product of (I) the sum of the number of shares of PNG Shares not transferred
and delivered to the Holder on or prior to the LNG Share Delivery Date and to
which the Holder is entitled and (II) the Closing Sale Price of the PNG Shares
on the LNG Share Delivery Date and (B) the Holder, upon written notice to the
Company, may void its Exchange Notice with respect to, and retain or have
returned, as the case may be, any portion of this Note surrendered by the Holder
to the Company that has not been exchanged pursuant to such Exchange Notice;
provided that the voiding of an Exchange Notice shall not affect the Company's
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 4(c)(ii) or otherwise. In addition to the
foregoing, if upon or after such Exchange Failure the Holder purchases (in an
open market transaction or otherwise) PNG Shares to deliver in satisfaction of a
sale by the Holder of PNG Shares issuable upon such exchange that the Holder
anticipated receiving from the Company (a "LNG Buy-In"), then the Company shall,
within three (3) Business Days after the Holder's request and in the Holder's
discretion, either (i) pay cash to the Holder in an amount equal to the Holder's
total purchase price (including brokerage commissions and other out of pocket
expenses, if any) for the shares of PNG Shares so purchased (the "LNG Buy-In
Price"), at which point the
 

 
 

--------------------------------------------------------------------------------

 

Company's obligation to deliver such certificate (and to issue such PNG Shares)
shall terminate, or (ii) promptly honor its obligation to deliver to the Holder
a certificate or certificates representing such PNG Shares and pay cash to the
Holder in an amount equal to the excess (if any) of the LNG Buy-In Price over
the product of (A) such number of shares of PNG Shares, times (B) the Closing
Bid Price of PNG Shares on the Exchange Date.
 
(iii)           Book-Entry. Notwithstanding anything to the contrary set forth
herein, upon exchange of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the full Conversion Amount represented by this Note is
being exchanged or (B) the Holder has provided the Company with prior written
notice (which notice may be included in an Exchange Notice) requesting physical
surrender and reissue of this Note.  The Company shall maintain records showing
the Principal, Interest and Late Charges exchanged and the dates of such
exchanges or shall use such other method, reasonably satisfactory to the Holder,
so as not to require physical surrender of this Note upon exchange.
 
(iv)           Disputes.  In the event of a dispute as to the number of shares
of PNG Shares transferable to the Holder in connection with an exchange of this
Note, the Company shall transfer and deliver to the Holder the number of shares
of PNG Shares not in dispute and resolve such dispute in accordance with Section
26.
 
(d)           Limitations on Exchanges.
 
(i)           Beneficial Ownership.  Upon delivery by the Holder to the Company
of a written notice stating that the Holder will be subject to this Section
4(d), the Company shall not effect any exchange of this Note, and the Holder of
this Note shall not have the right to exchange any portion of this Note,
pursuant to Section 4(a), Section 10 or otherwise, to the extent that after
giving effect to such exchange, the Holder (together with the Holder's
affiliates), as set forth on the applicable Exchange Notice, would beneficially
own in excess of 1.247% of the number of shares of PNG Shares outstanding
immediately after giving effect to such exchange.  For purposes of the foregoing
sentence, the number of shares of PNG Shares beneficially owned by the Holder
and its affiliates shall include the maximum number of shares of PNG Shares
deliverable upon exchange of this Note with respect to which the determination
of such sentence is being made, but shall exclude the number of shares of PNG
Shares which would be deliverable upon (A) exchange of the remaining,
nonexchanged portion of this Note beneficially owned by the Holder or any of its
affiliates and (B) exercise, conversion or exchange of the unexercised,
unconverted or nonexchanged portion of any other securities (including, without
limitation, any Other Notes or warrants) subject to a limitation on exchange,
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its affiliates.  Except as set forth in the
preceding sentence, for purposes of this Section 4(d)(i), beneficial ownership
shall be calculated in accordance with Section 13(d) of the 1934 Act.  For
purposes of this Section 4(d)(i), in determining the number of outstanding
shares of PNG Shares, the Company and the Holder may rely on the number of
outstanding shares of PNG Shares as reflected in (x) the most recent Form 10-Q
or Form 10-K of LNG, as the case may be, or (y) a more recent public
announcement by LNG.  In any case, the number of outstanding shares of PNG
Shares shall be determined after giving effect to the exchange, conversion or
exercise of securities of the Company or LNG, including this Note, by the Holder
or its affiliates since the
 

 
 

--------------------------------------------------------------------------------

 

date as of which such number of outstanding shares of PNG Shares was
reported.  By written notice to the Company, the Holder may increase or decrease
the Maximum Percentage to any other percentage specified in such notice;
provided that (i) any such increase will not be effective until the sixty-first
(61st) day after such notice is delivered to the Company, and (ii) any such
increase or decrease will apply only to the Holder and not to any other holder
of Notes.]
 
(ii)           Maximum LNG Shares.  The Company shall not be obligated to
deliver any shares of PNG Shares upon exchange of this Note or any 2008
Amendment Note, whether pursuant to this Section 4, the Security Documents (as
defined in the Amendment and Exchange Agreements) or otherwise, if the delivery
of such shares of PNG Shares would require the delivery of more than 7,000,000
shares of PNG Shares in the aggregate (as adjusted for any stock dividend, stock
split, stock combination or other similar transaction affecting the PNG Shares
after the Amendment Date) (the "LNG Exchange Cap").  No Purchaser shall have
delivered to it, upon exchange of 2008 Amendment Notes, a number of shares of
PNG Shares in an amount greater than the product of the LNG Exchange Cap
multiplied by a fraction, the numerator of which is the principal amount of 2008
Amendment Notes issued to such Purchaser pursuant to the Amendment and Exchange
Agreements on the Amendment Date and the denominator of which is the aggregate
principal amount of all 2008 Amendment Notes issued to the Purchasers pursuant
to the Amendment and Exchange Agreements on the Amendment Date (with respect to
each Purchaser, the "LNG Exchange Cap Allocation").  In the event that any
Purchaser shall sell or otherwise transfer any of such Purchaser's 2008
Amendment Notes, the transferee shall be allocated a pro rata portion of such
Purchaser's LNG Exchange Cap Allocation, and the restrictions of the prior
sentence shall apply to such transferee with respect to the portion of the LNG
Exchange Cap Allocation allocated to such transferee.  In the event that any
such holder shall have converted and exchanged such holder's 2008 Amendment
Notes in their entirety (such that such holder no longer has any 2008 Amendment
Notes) and such holder shall have received a number of shares of PNG Shares
which, in the aggregate, is less than such holder's LNG Exchange Cap Allocation,
then the difference between such holder's LNG Exchange Cap Allocation and the
number of shares of PNG Shares actually delivered to such holder shall be
allocated to the respective LNG Exchange Cap Allocations of the remaining
holders of 2008 Amendment Notes on a pro rata basis in proportion to the
aggregate principal amount of the 2008 Amendment Notes then held by each such
holder.
 
(5)           RIGHTS UPON EVENT OF DEFAULT.
 
(a)           Event of Default.  Each of the following events shall constitute
an "Event of Default":
 
(i)           the suspension from trading or failure of the Common Stock to be
listed on an Eligible Market for a period of five (5) consecutive Trading Days
or for more than an aggregate of ten (10) Trading Days in any 365-day period;
 
(ii)           the Company's (A) failure to cure a Conversion Failure by
delivery of the required number of shares of Common Stock within ten (10)
Business Days after the applicable Conversion Date, (B) failure to cure an
Exchange Failure by delivery of the
 

 
 

--------------------------------------------------------------------------------

 

required number of shares of PNG Shares within ten (10) Business Days after the
applicable Exchange Date or (C) notice, written or oral, to any holder of the
Notes, including by way of public announcement, at any time, of its intention
not to comply with a request for conversion or exchange of any Notes into shares
of Common Stock or PNG Shares, as applicable, that is tendered in accordance
with the provisions of the Notes, other than pursuant to Sections 3(d) or 4(d);
 
(iii)           at any time following the tenth (10th) consecutive Business Day
following the Authorized Share Failure Deadline that the Holder's Authorized
Share Allocation is less than the number of shares of Common Stock that the
Holder would be entitled to receive upon a conversion of the full Conversion
Amount of this Note (without regard to any limitations on conversion set forth
in Section 3(d) or otherwise);
 
(iv)           the Company's failure to pay to the Holder any amount of
Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company's failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document or any other
agreement, document, certificate or other instrument delivered in connection
with the transactions contemplated hereby and thereby to which the Holder is a
party, except, in the case of a failure to pay Interest and Late Charges when
and as due, in which case only if such failure continues for a period of at
least ten (10) Business Days;
 
(v)           the occurrence of any default under, redemption of or acceleration
prior to maturity of any Indebtedness of the Company or any of its Subsidiaries
(as defined in Section 3(a) of the Securities Purchase Agreement) which,
individually or in the aggregate, exceeds $500,000, other than with respect to
any Other Notes;
 
(vi)           the Company or LNG or any of their Subsidiaries, pursuant to or
within the meaning of Title 11, U.S. Code, or any similar Federal, foreign or
state law for the relief of debtors (collectively, "Bankruptcy Law"), (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
receiver, trustee, assignee, liquidator or similar official (a "Custodian"), (D)
makes a general assignment for the benefit of its creditors or (E) admits in
writing that it is generally unable to pay its debts as they become due;
 
(vii)           a court of competent jurisdiction enters an order or decree
under any Bankruptcy Law that (A) is for relief against the Company or LNG or
any of their Subsidiaries in an involuntary case, (B) appoints a Custodian of
the Company or LNG or any of their Subsidiaries or (C) orders the liquidation of
the Company or LNG or any of their Subsidiaries;
 
(viii)                      a final judgment or judgments for the payment of
money aggregating in excess of $1,500,000 are rendered against the Company or
any of its Subsidiaries and which judgments are not, within sixty (60) days
after the entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within sixty (60) days after the expiration of such stay; provided,
however, that any judgment which is covered by insurance or an indemnity from a
credit worthy party shall not be included in calculating the $1,500,000 amount
set forth above
 

 
 

--------------------------------------------------------------------------------

 

so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within thirty (30) days of the issuance of such judgment;
 
(ix)           the Company  breaches any representation, warranty, covenant or
other term or condition of any Transaction Document, which breach has or is
likely to have a cost or adverse impact on the Company or the Holders (including
by reduction in the value of the shares of Common Stock or PNG Shares
deliverable in connection with the Transaction Documents) in excess of $250,000,
except, in the case of a breach of a covenant or other term or condition of any
Transaction Document which is curable, only if such breach continues for a
period of at least ten (10) consecutive Business Days;
 
(x)           any breach or failure in any respect to comply with either of
Sections 9 or 15 of this Note or Sections 1(h) and 1(i) of the Amendment and
Exchange Agreement;
 
(xi)           the Company or any Subsidiary shall fail to perform or comply
with any covenant or agreement contained in any Security Document (as defined in
the Amendment and Exchange Agreements) to which it is a party;
 
(xii)           any material provision of any Security Document (as determined
by the Collateral Agent (as defined in the Amendment and Exchange Agreements))
shall at any time for any reason (other than pursuant to the express terms
thereof) cease to be valid and binding on or enforceable against the Company or
any Subsidiary intended to be a party thereto, or the validity or enforceability
thereof shall be contested by any party thereto, or a proceeding shall be
commenced by the Company or any Subsidiary or any governmental authority having
jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or the Company or any Subsidiary shall deny in writing
that it has any liability or obligation purported to be created under any
Security Document;
 
(xiii)                      any Security Document, after delivery thereof
pursuant hereto, shall for any reason fail or cease to create a valid and
perfected and, except to the extent permitted by the terms hereof or thereof,
(I) first priority Lien in favor of the Collateral Agent for the Collateral (as
defined in the Security Documents) described on Schedule 5(a)(xiii)(I) attached
hereto, (II) a second priority Lien in favor of the Collateral Agent for the
Collateral described on Schedule 5(a)(xiii)(II) attached hereto, and (III) a
third priority Lien in favor of the Collateral Agent for the Collateral
described on Schedule 5(a)(xiii)(III) attached hereto, in each case for the
benefit of the holders of the Notes;
 
(xiv)                      any bank at which any deposit account, blocked
account, or lockbox account of the Company or any Subsidiary is maintained shall
fail to comply with any material term of any deposit account, blocked account,
lockbox account or similar agreement to which such bank is a party or any
securities intermediary, commodity intermediary or other financial institution
at any time in custody, control or possession of any investment property of the
Company or any Subsidiary shall fail to comply with any of the terms of any
investment
 

 
 

--------------------------------------------------------------------------------

 

property control agreement to which such Person is a party (it being understood
that only accounts pursuant to which the Collateral Agent has requested account
control agreements should be subject to this clause (xiv));
 
(xv)           any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than fifteen (15) consecutive days, the cessation or
substantial curtailment of revenue producing activities at any facility of the
Company or any Subsidiary, if any such event or circumstance could reasonably be
expected to have a Material Adverse Effect (as defined in the Securities
Purchase Agreement);
 
(xvi)                      upon failure to deliver to the Collateral Agent no
later than five (5) Business Days after the Amendment Date, the shares of Common
Stock required to be delivered to the Collateral Agent pursuant to the Senior
Pledge Agreement (as defined in the Amendment and Exchange Agreements) along
with duly executed blank stock powers;
 
(xvii)                      any Event of Default (as defined in the Other Notes)
occurs with respect to any Other Notes.
 
(b)           Redemption Right.  Upon the occurrence of an Event of Default with
respect to this Note or any Other Note, the Company shall within one (1)
Business Day deliver written notice thereof via facsimile and overnight courier
(an "Event of Default Notice") to the Holder.  At any time after the earlier of
the Holder's receipt of an Event of Default Notice and the Holder becoming aware
of an Event of Default, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof (the "Event of Default
Redemption Notice") to the Company, which Event of Default Redemption Notice
shall indicate the portion of this Note the Holder is electing to redeem.  Each
portion of this Note subject to redemption by the Company pursuant to this
Section 5(b) shall be redeemed by the Company at a price equal to the greater of
(i) the product of (A) the sum of the Conversion Amount to be redeemed together
with accrued and unpaid Interest with respect to such Conversion Amount and
accrued and unpaid Late Charges with respect to such Conversion Amount and
Interest and (B) the Redemption Premium and (ii) the product of (A) the
Conversion Rate with respect to such sum of the Conversion Amount together with
accrued and unpaid Interest with respect to such Conversion Amount and accrued
and unpaid Late Charges with respect to such Conversion Amount and Interest in
effect at such time as the Holder delivers an Event of Default Redemption Notice
and (B) the product of (1) the Equity Value Redemption Premium and (2) the
greater of (x) the Closing Sale Price of the Common Stock on the date
immediately preceding such Event of Default, (y) the Closing Sale Price of the
Common Stock on the date immediately after such Event of Default and (z) the
Closing Sale Price of the Common Stock on the date the Holder delivers the Event
of Default Redemption Notice (the "Event of Default Redemption
Price").  Redemptions required by this Section 5(b) shall be made in accordance
with the provisions of Section 11.  To the extent redemptions required by this
Section 5(b) are deemed or determined by a court of competent jurisdiction to be
prepayments of the Note by the Company, such redemptions shall be deemed to be
voluntary prepayments.  The parties hereto agree that in the event of the
Company's redemption of any portion of the Note under this Section 5(b), the
Holder's damages would be uncertain and difficult to estimate because of the
parties' inability to predict future interest rates and the
 

 
 

--------------------------------------------------------------------------------

 

uncertainty of the availability of a suitable substitute investment opportunity
for the Holder.  Accordingly, any Redemption Premium due under this Section 5(b)
is intended by the parties to be, and shall be deemed, a reasonable estimate of
the Holder's actual loss of its investment opportunity and not as a penalty.
 
(6)           RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
 
(a)           Assumption.  The Company shall not enter into or be party to a
Fundamental Transaction unless (i)  the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 6(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Required
Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes then outstanding held by
such holder, having similar conversion and exchange rights and having similar
ranking to the Notes, and reasonably satisfactory to the Required Holders and
(ii)  the Successor Entity (including its Parent Entity) is a publicly traded
corporation whose common stock is quoted on or listed for trading on an Eligible
Market (a "Public Successor Entity").  Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Note referring to the "Company" shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Note with the same effect as if
such Successor Entity had been named as the Company herein.  Upon consummation
of the Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon conversion of this Note at any time
after the consummation of the Fundamental Transaction, in lieu of the shares of
the Company's Common Stock (or other securities, cash, assets or other property)
issuable upon the conversion of the Notes prior to such Fundamental Transaction,
such shares of the publicly traded common stock (or their equivalent) of the
Successor Entity (including its Parent Entity), as adjusted in accordance with
the provisions of this Note.  The provisions of this Section 6 shall apply
similarly and equally to successive Fundamental Transactions and shall be
applied without regard to any limitations on the conversion of this Note.
 
(b)           Redemption Right.  No sooner than twenty (20) Trading Days nor
later than ten (10) Trading Days prior to the consummation of a Change of
Control, but not prior to the public announcement of such Change of Control, the
Company shall deliver written notice thereof via facsimile and overnight courier
to the Holder (a "Change of Control Notice").  At any time during the period
beginning after the Holder's receipt of a Change of Control Notice and ending on
the later of (A) one (1) Business Day prior to consummation of such Change of
Control or (B) twenty (20) Trading Days after the date of receipt of such Change
of Control Notice, the Holder may require the Company to redeem all or any
portion of this Note by delivering written notice thereof ("Change of Control
Redemption Notice") to the Company, which Change of Control Redemption Notice
shall indicate the Conversion Amount the Holder is electing to redeem.  The
portion of this Note subject to redemption pursuant to this Section 6
 

 
 

--------------------------------------------------------------------------------

 

shall be redeemed by the Company in cash at a price equal to the greater of (i)
the sum of (x) the product of the Change of Control Redemption Premium and the
Conversion Amount being redeemed and (y) the amount of any accrued but unpaid
Interest on such Conversion Amount being redeemed and accrued and unpaid Late
Charges, if any, with respect to such Conversion Amount and Interest through the
date of such redemption payment and (ii) the product of (x) the Equity Value
Redemption Premium and (y) the sum of (1) the product of (A) the Conversion
Amount being redeemed multiplied by (B) the quotient determined by dividing (I)
the aggregate cash consideration and the aggregate cash value of any non-cash
consideration per Common Share to be paid to the holders of the Common Shares
upon consummation of the Change of Control (any such non-cash consideration to
be valued at the higher of the Closing Sale Price of such securities as of the
Trading Day immediately prior to the consummation of such Change of Control, the
Closing Sale Price on the Trading Day immediately following the public
announcement of such proposed Change of Control and the Closing Sale Price on
the Trading Day immediately prior to the public announcement of such proposed
Change of Control) by (II) the Conversion Price plus (2) the amount of any
accrued but unpaid Interest on such Conversion Amount being redeemed and accrued
and unpaid Late Charges, if any, with respect to such Conversion Amount and
Interest through the date of such redemption payment, (the "Change of Control
Redemption Price").  Redemptions required by this Section 6 shall be made in
accordance with the provisions of Section 11 and shall have priority to payments
to stockholders in connection with a Change of Control.  To the extent
redemptions required by this Section 6(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments.  Notwithstanding
anything to the contrary in this Section 6, but subject to Section 3(d), until
the Change of Control Redemption Price (together with any interest thereon) is
paid in full, the Conversion Amount submitted for redemption under this Section
6(b) (together with any interest thereon) may be converted, in whole or in part,
by the Holder into Common Stock pursuant to Section 3.  The parties hereto agree
that in the event of the Company's redemption of any portion of the Note under
this Section 6(b), the Holder's damages would be uncertain and difficult to
estimate because of the parties' inability to predict future interest rates and
the uncertainty of the availability of a suitable substitute investment
opportunity for the Holder.  Accordingly, any Change of Control Redemption
Premium due under this Section 6(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder's actual loss of its investment
opportunity and not as a penalty.
 
(7)           RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE
EVENTS.
 
(a)           Purchase Rights.  If at any time the Company or LNG grants, issues
or sells any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of Common Stock or PNG Shares, as applicable (the "Purchase Rights"), then
the Holder will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Common Stock or PNG
Shares, as applicable, acquirable upon complete conversion or exchange of this
Note (without taking into account any limitations or restrictions on the
convertibility or exchangeability of this Note) immediately before the date on
which a record is taken for the grant, issuance or sale of
 

 
 

--------------------------------------------------------------------------------

 

such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights.
 
(b)           Other Corporate Events.  In addition to and not in substitution
for any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a "Corporate Event"), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder's option, (i) in addition to the shares
of Common Stock receivable upon such conversion, such securities or other assets
to which the Holder would have been entitled with respect to such shares of
Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate.  The provisions of this Section 7 shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Note.
 
(8)           RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
(a)           Adjustment of Conversion Price upon Issuance of Common Stock.  If
and whenever on or after the Amendment Date, the Company issues or sells, or in
accordance with this Section 8(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding shares of Common
Stock deemed to have been issued or sold by the Company in connection with any
Excluded Security) for a consideration per share (the "New Issuance Price") less
than a price equal to the Conversion Price in effect immediately prior to such
issue or sale (such price the "Applicable Price") (the foregoing a "Dilutive
Issuance"), then immediately after such Dilutive Issuance the Conversion Price
then in effect shall be reduced to an amount equal to the New Issuance
Price.  For purposes of determining the adjusted Conversion Price under this
Section 8(a), the following shall be applicable:
 
(i)           Issuance of Options.  If the Company in any manner grants or sells
any Options and the lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option
is less than the Applicable Price, then such share of Common Stock shall be
deemed to be outstanding and to have been issued and sold by the Company at the
time of the granting or sale of such Option for such price per share.  For
purposes of this Section 8(a)(i), the "lowest price per share for which one
share of Common Stock is issuable upon the exercise of any such Option or upon
conversion or exchange or exercise of any Convertible Securities issuable upon
exercise of such Option" shall be equal to the sum
 

 
 

--------------------------------------------------------------------------------

 

of the lowest amounts of consideration (if any) received or receivable by the
Company with respect to any one share of Common Stock upon granting or sale of
the Option, upon exercise of the Option and upon conversion or exchange or
exercise of any Convertible Security issuable upon exercise of such Option.  No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such Common Stock
upon conversion or exchange or exercise of such Convertible Securities.
 
(ii)           Issuance of Convertible Securities.  If the Company in any manner
issues or sells any Convertible Securities and the lowest price per share for
which one share of Common Stock is issuable upon such conversion or exchange or
exercise thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share.  For the purposes of this Section 8(a)(ii), the "lowest
price per share for which one share of Common Stock is issuable upon such
conversion or exchange or exercise" shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion or exchange or exercise of such
Convertible Security.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock upon conversion or
exchange or exercise of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Conversion Price had been or are to be made pursuant to
other provisions of this Section 8(a), no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.
 
(iii)           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.  For purposes of this Section 8(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Issuance Date are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such change.  No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.
 
(iv)           Calculation of Consideration Received.  In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been
 

 
 

--------------------------------------------------------------------------------

 

issued for the difference of (x) the aggregate fair market value of such Options
and other securities issued or sold in such integrated transaction, less (y) the
fair market value of the securities other than such Option, issued or sold in
such transaction and the other securities issued or sold in such integrated
transaction will be deemed to have been issued or sold for the balance of the
consideration received by the Company.  If any Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration received therefor will be deemed to be the gross
amount raised by the Company; provided, however, that such gross amount is not
greater than 110% of the net amount received by the Company therefor.  If any
Common Stock, Options or Convertible Securities are issued or sold for a
consideration other than cash, the amount of the consideration other than cash
received by the Company will be the fair value of such consideration, except
where such consideration consists of securities, in which case the amount of
consideration received by the Company will be the Closing Sale Price of such
securities on the date of receipt.  If any Common Stock, Options or Convertible
Securities are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such Common Stock, Options or Convertible Securities, as the case may be.  The
fair value of any consideration other than cash or securities will be determined
jointly by the Company and the Required Holders.  If such parties are unable to
reach agreement within ten (10) days after the occurrence of an event requiring
valuation (the "Valuation Event"), the fair value of such consideration will be
determined within five (5) Business Days after the tenth (10th) day following
the Valuation Event by an independent, reputable appraiser jointly selected by
the Company and the Required Holders.  The determination of such appraiser shall
be deemed binding upon all parties absent manifest error and the fees and
expenses of such appraiser shall be borne by the Company.
 
(v)           Record Date.  If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(b)           Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock.  If the Company at any time on or after the Amendment Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced.  If the Company at any time on or
after the Amendment Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.
 

 
 

--------------------------------------------------------------------------------

 

(c)           Other Events.  If any event occurs of the type contemplated by the
provisions of Section 8(a) or (b) but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company's Board of Directors will make an appropriate adjustment in the
Conversion Price so as to protect the rights of the Holder under this Note;
provided that no such adjustment will increase the Conversion Price as otherwise
determined pursuant to this Section 8.
 
(d)           Voluntary Adjustment By Company. The Company may at any time
during the term of this Note reduce the then current Conversion Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.
 
(e)           [Reserved]
 
(f)           Adjustment of Exchange Price upon Issuance of PNG Shares.  If and
whenever on or after the date of the consummation of the Share Exchange, LNG
issues or sells, or in accordance with this Section 8(f) is deemed to have
issued or sold, any shares of PNG Shares (including the issuance or sale of
shares of PNG Shares owned or held by or for the account of LNG, but excluding
shares of PNG Shares deemed to have been issued or sold by LNG in connection
with any LNG Excluded Security) for a consideration per share (the "LNG New
Issuance Price") less than a price equal to the Exchange Price in effect
immediately prior to such issue or sale (such price the "LNG Applicable Price")
(the foregoing a "LNG Dilutive Issuance"), then immediately after such LNG
Dilutive Issuance the Exchange Price then in effect shall be reduced to an
amount equal to LNG New Issuance Price.  For purposes of determining the
adjusted Exchange Price under this Section 8(f), the following shall be
applicable:
 
(i)           Issuance of LNG Options.  If LNG in any manner grants or sells any
LNG Options and the lowest price per share for which one share of PNG Shares is
issuable upon the exercise of any such LNG Option or upon conversion or exchange
or exercise of any LNG Convertible Securities issuable upon exercise of such LNG
Option is less than LNG Applicable Price, then such share of PNG Shares shall be
deemed to be outstanding and to have been issued and sold by LNG at the time of
the granting or sale of such LNG Option for such price per share.  For purposes
of this Section 8(f)(i), the "lowest price per share for which one share of PNG
Shares is issuable upon the exercise of any such LNG Option or upon conversion
or exchange or exercise of any LNG Convertible Securities issuable upon exercise
of such LNG Option" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by LNG with respect to any one
share of PNG Shares upon granting or sale of LNG Option, upon exercise of LNG
Option and upon conversion or exchange or exercise of any LNG Convertible
Security issuable upon exercise of such LNG Option.  No further adjustment of
the Exchange Price shall be made upon the actual issuance of such share of PNG
Shares or of such LNG Convertible Securities upon the exercise of such LNG
Options or upon the actual issuance of such PNG Shares upon conversion or
exchange or exercise of such LNG Convertible Securities.
 

 
 

--------------------------------------------------------------------------------

 

(ii)           Issuance of LNG Convertible Securities.  If LNG in any manner
issues or sells any LNG Convertible Securities and the lowest price per share
for which one share of PNG Shares is issuable upon such conversion or exchange
or exercise thereof is less than LNG Applicable Price, then such share of PNG
Shares shall be deemed to be outstanding and to have been issued and sold by LNG
at the time of the issuance or sale of such LNG Convertible Securities for such
price per share.  For the purposes of this Section 8(f)(ii), the "lowest price
per share for which one share of PNG Shares is issuable upon such conversion or
exchange or exercise" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by LNG with respect to any one
share of PNG Shares upon the issuance or sale of LNG Convertible Security and
upon the conversion or exchange or exercise of such LNG Convertible
Security.  No further adjustment of the Exchange Price shall be made upon the
actual issuance of such share of PNG Shares upon conversion or exchange or
exercise of such LNG Convertible Securities, and if any such issue or sale of
such LNG Convertible Securities is made upon exercise of any LNG Options for
which adjustment of the Exchange Price had been or are to be made pursuant to
other provisions of this Section 8(f), no further adjustment of the Exchange
Price shall be made by reason of such issue or sale.
 
(iii)           Change in LNG Option Price or Rate of Conversion.  If the
purchase price provided for in any LNG Options, the additional consideration, if
any, payable upon the issue, conversion, exchange or exercise of any LNG
Convertible Securities, or the rate at which any LNG Convertible Securities are
convertible into or exchangeable or exercisable for PNG Shares changes at any
time, the Exchange Price in effect at the time of such change shall be adjusted
to the Exchange Price which would have been in effect at such time had such LNG
Options or LNG Convertible Securities provided for such changed purchase price,
additional consideration or changed conversion rate, as the case may be, at the
time initially granted, issued or sold.  For purposes of this Section 8(f)(iii),
if the terms of any LNG Option or LNG Convertible Security that was outstanding
as of the Amendment Date are changed in the manner described in the immediately
preceding sentence, then such LNG Option or LNG Convertible Security and PNG
Shares deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change.  No adjustment shall
be made if such adjustment would result in an increase of the Exchange Price
then in effect.
 
(iv)           Calculation of Consideration Received.  In case any LNG Option is
issued in connection with the issue or sale of other securities of LNG, together
comprising one integrated transaction in which no specific consideration is
allocated to such LNG Options by the parties thereto, LNG Options will be deemed
to have been issued for the difference of (x) the aggregate fair market value of
such LNG Options and other securities issued or sold in such integrated
transaction, less (y) the fair market value of the securities other than such
LNG Option, issued or sold in such transaction and the other securities issued
or sold in such integrated transaction will be deemed to have been issued or
sold for the balance of the consideration received by LNG.  If any PNG Shares,
LNG Options or LNG Convertible Securities are issued or sold or deemed to have
been issued or sold for cash, the consideration received therefor will be
 

 
 

--------------------------------------------------------------------------------

 

deemed to be the gross amount raised by LNG; provided, however, that such gross
amount is not greater than 110% of the net amount received by LNG therefor.  If
any PNG Shares, LNG Options or LNG Convertible Securities are issued or sold for
a consideration other than cash, the amount of the consideration other than cash
received by LNG will be the fair value of such consideration, except where such
consideration consists of securities, in which case the amount of consideration
received by LNG will be the Closing Sale Price of such securities on the date of
receipt.  If any PNG Shares, LNG Options or LNG Convertible Securities are
issued to the owners of the non-surviving entity in connection with any merger
in which LNG is the surviving entity, the amount of consideration therefor will
be deemed to be the fair value of such portion of the net assets and business of
the non-surviving entity as is attributable to such PNG Shares, LNG Options or
LNG Convertible Securities, as the case may be.  The fair value of any
consideration other than cash or securities will be determined jointly by the
Company and the Required Holders.  If such parties are unable to reach agreement
within ten (10) days after the occurrence of an event requiring valuation (the
"LNG Valuation Event"), the fair value of such consideration will be determined
within five (5) Business Days after the tenth (10th) day following LNG Valuation
Event by an independent, reputable appraiser jointly selected by the Company and
the Required Holders.  The determination of such appraiser shall be deemed
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.
 
(v)           Record Date.  If LNG takes a record of the holders of PNG Shares
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in PNG Shares, LNG Options or in LNG Convertible Securities
or (B) to subscribe for or purchase PNG Shares, LNG Options or LNG Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of PNG Shares deemed to have been issued or sold upon the declaration of
such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(g)           Adjustment of Exchange Price upon Subdivision or Combination of
PNG Shares.  If LNG at any time on or after the Amendment Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of PNG Shares into a greater number of shares,
the Exchange Price in effect immediately prior to such subdivision will be
proportionately reduced.  If LNG at any time on or after the Amendment Date
combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of PNG Shares into a smaller number of shares, the
Exchange Price in effect immediately prior to such combination will be
proportionately increased.
 
(h)           Other Events.  If any event occurs of the type contemplated by the
provisions of Section 8(f) or (g) but not expressly provided for by such
provisions (including, without limitation, the granting of stock appreciation
rights, phantom stock rights or other rights with equity features), then the
Company's Board of Directors will make an appropriate adjustment in the Exchange
Price so as to protect the rights of the Holder under this Note; provided that
no such adjustment will increase the Exchange Price as otherwise determined
pursuant to this Section 8.
 

 
 

--------------------------------------------------------------------------------

 

(i)           Voluntary Adjustment by the Company. The Company may at any time
during the term of this Note reduce the then current Exchange Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.
 
(9)           [Reserved].
 
(10)           HOLDER'S RIGHT OF OPTIONAL CONVERSION/ REDEMPTION.
 
(a)           General.  At any time and from time to time after the Amendment
Date, the Holder shall have the right, in its sole discretion, to require that
the Company, convert, or, at the Company's election, redeem an amount up to the
Conversion Amount (the "Conversion/Redemption Amount") by delivering written
notice thereof (a "Holder Optional Conversion/Redemption Notice" and the date
the Holder delivers such notice, the "Holder Optional Conversion/Redemption
Notice Date").  Within one (1) Business Day of the Holder Optional
Conversion/Redemption Notice Date, the Company shall deliver to the Holder a
written notice (a "Company Conversion/Redemption Notice" and the date the Holder
receives such written notice, the "Company Conversion/Redemption Notice Date")
which notice shall (i) either (A) confirm that the Conversion/Redemption Amount
shall be converted (a "Company Optional Conversion") in whole or in part or
(B)(1) state that the Company elects to redeem (an "Company Optional
Redemption"), in whole or in part, the Conversion/Redemption Amount and (2)
specify the portion which the Company elects to redeem pursuant to a Company
Optional Redemption (such amount to be redeemed, the "Company Optional
Redemption Amount") and the portion, if any, that the Company elects to convert
pursuant to a Company Optional Conversion (such amount also, an "Company
Optional Conversion Amount") and (ii) if the Conversion/Redemption Amount is to
be paid, in whole or in part, pursuant to a Company Optional Conversion, certify
that there has been no Equity Conditions Failure.  The Company shall redeem and
convert any Company Optional Redemption Amounts and Company Optional Conversion
Amounts within three (3) Trading Days of the Company Conversion/Redemption
Notice Date (the "Optional Conversion/Redemption Date") and shall make the same
conversion and redemption decisions as to all the Notes for which the Company
has received a Holder Optional Conversion/Redemption Notice.  The portion of
this Note subject to redemption pursuant to this Section 10 shall be redeemed by
the Company in cash at a price equal to the Company Optional Redemption Amount
(the "Company Optional Redemption Price").
 
(b)           Mechanics of Holder Optional Conversion.  If the Company delivers
a Company Conversion/Redemption Notice electing a Company Optional Conversion in
accordance with Section 12(a), then, on the Optional Conversion/Redemption Date,
the Company shall, or shall direct the Transfer Agent to, deliver to the
Holder's account with DTC, or issue the Holder a certificate for, a number of
shares of Common Stock equal to the quotient of (A) such Company Optional
Conversion Amount divided by (B) the Optional Conversion Price on the Optional
Conversion/Redemption Date.  If the Company has elected a Company Optional
Conversion, in whole or in part, and there is an Equity Conditions Failure at
the Optional Conversion/Redemption Date, then at the option of the Holder
designated in writing to the Company, the Holder may require the Company to do
either one or both of the following: (A) the Company shall redeem all or any
part designated by the Holder of the unconverted Company Optional Conversion
Amount (such designated amount is referred to as the "Holder Designated
Redemption Amount") on such Optional Conversion/Redemption Date and the Company
shall
 

 
 

--------------------------------------------------------------------------------

 

pay to the Holder on such Optional Conversion/Redemption Date by wire transfer
of immediately available funds, an amount in cash equal to 125% of such Holder
Designated Redemption Amount, and/or (B) the Company Optional Conversion shall
be null and void with respect to all or any part designated by the Holder of the
unconverted Company Optional Conversion Amount and the Holder shall be entitled
to all the rights of a holder of this Note with respect to such amount of the
Company Optional Conversion Amount; provided, however, that the Conversion Price
for such unconverted Company Optional Conversion Amount shall thereafter be
adjusted to equal the lowest the Optional Conversion Price as in effect during
the period beginning on the date on which the Holder voided the Company Optional
Conversion and ending on the date on which the Holder delivers a Conversion
Notice relating thereto.  If the Company fails to redeem the Holder Designated
Redemption Amount on or before the Optional Conversion/Redemption Date by
payment of such amount on such Optional Conversion/Redemption Date then the
Holder shall have the rights set forth in Section 13 as if the Company failed to
pay the applicable Company Optional Redemption Price and all other rights under
this Note (including, without limitation, such failure constituting an Event of
Default described in Section 4(a)(v)).
 
(c)           Mechanics of Holder Optional Redemption.  Company Optional
Redemptions made pursuant to this Section 10 shall be made redeemed by the
Company in cash at a price equal to the applicable Optional Redemption Amount
(each such amount, the "Holder Optional Redemption Price" and, collectively with
the Event of Default Redemption Price, the Change of Control Redemption Price
and the Optional Redemption Price, the "Redemption Prices" and, each a
"Redemption Price") in accordance with Section 11.
 
(11)           HOLDER'S REDEMPTIONS.
 
(a)           Mechanics.  The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five (5) Business Days after the
Company's receipt of the Holder's Event of Default Redemption Notice.  If the
Holder has submitted a Change of Control Redemption Notice in accordance with
Section 6(b), the Company shall deliver the applicable Change of Control
Redemption Price to the Holder concurrently with the consummation of such Change
of Control if such notice is received prior to the consummation of such Change
of Control and within five (5) Business Days after the Company's receipt of such
notice otherwise.  The Company shall deliver the applicable Holder Optional
Redemption Price on the applicable Optional Redemption Date.  In the event of a
redemption of less than all of the Conversion Amount of this Note, the Company
shall promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 21(d)) representing the outstanding Principal which has
not been redeemed.  In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption and for which the applicable
Redemption Price (together with any Late Charges thereon) has not been
paid.  Upon the Company's receipt of such notice, (x) the applicable Redemption
Notice shall be null and void with respect to such Conversion Amount, (y) the
Company shall immediately return this Note, or issue a new Note (in accordance
with Section 21(d)) to the Holder representing the sum of such Conversion Amount
to be redeemed together with accrued
 

 
 

--------------------------------------------------------------------------------

 

and unpaid Interest with respect to such Conversion Amount and accrued and
unpaid Late Charges with respect to such Conversion Amount and Interest and (z)
the Conversion Price of this Note or such new Notes shall be adjusted to the
lesser of (A) the Conversion Price as in effect on the date on which the
applicable Redemption Notice is voided and (B) the lowest Closing Bid Price of
the Common Stock during the period beginning on and including the date on which
the applicable Redemption Notice is delivered to the Company and ending on and
including the date on which the applicable Redemption Notice is voided.  The
Holder's delivery of a notice voiding a Redemption Notice and exercise of its
rights following such notice shall not affect the Company's obligations to make
any payments of Late Charges which have accrued prior to the date of such notice
with respect to the Conversion Amount subject to such notice.
 
(b)           Redemption by Other Holders.  Upon the Company's receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 5(b), Section 6(b) or Section 10 (each, an
"Other Redemption Notice"), the Company shall immediately, but no later than one
(1) Business Day of its receipt thereof, forward to the Holder by facsimile a
copy of such notice.  If the Company receives a Redemption Notice and one or
more Other Redemption Notices, during the seven (7) Business Day period
beginning on and including the date which is three (3) Business Days prior to
the Company's receipt of the Holder's Redemption Notice and ending on and
including the date which is three (3) Business Days after the Company's receipt
of the Holder's Redemption Notice and the Company is unable to redeem all
principal, interest and other amounts designated in such Redemption Notice and
such Other Redemption Notices received during such seven (7) Business Day
period, then the Company shall redeem a pro rata amount from each holder of the
Notes (including the Holder) based on the principal amount of the Notes
submitted for redemption pursuant to such Redemption Notice and such Other
Redemption Notices received by the Company during such seven Business Day
period.
 
(12)           MANDATORY PREPAYMENTS.
 
(a)           General.  Upon the occurrence of a Mandatory Prepayment Event, the
Company or, in the event any proceeds of such Mandatory Prepayment Event is
received by a Subsidiary, such Subsidiary shall redeem from all holders of Notes
(based on such holder's Pro Rata Percentage), the maximum principal amount of
all Notes outstanding that may be redeemed out of the applicable Mandatory
Prepayment Amount (a "Mandatory Prepayment") at a price in cash for all such
redeemed Notes equal to the Principal amount plus accrued and unpaid Interest
and Late Charges, if any, with respect to the aggregate amount of Notes to be
redeemed.  The portion of this Note subject to redemption at a price equal to
the Principal amount pursuant to this Section 12 shall be redeemed by the
Company or such Subsidiary, as applicable, in cash in an amount equal to the
product of the holder's Pro Rata Percentage and the Mandatory Prepayment Amount
(the "Mandatory Prepayment Price").  The Company or such Subsidiary, as
applicable, shall deliver a written notice thereof within three (3) Business
Days prior to the occurrence of such Mandatory Prepayment Event by confirmed
facsimile and overnight courier to all, but not less than all, of the holders of
the Notes (the "Mandatory Prepayment Notice" and the date such notice is
delivered to all the holders is referred to as the "Mandatory Prepayment Notice
Date").  Each Mandatory Prepayment Notice shall (A) describe the
 

 
 

--------------------------------------------------------------------------------

 

Mandatory Prepayment Event, including, without limitation a certification by the
Company's or such Subsidiary's, as the case may be, Chief Financial Officer
demonstrating the calculation of the aggregate cash proceeds received by the
Company or such Subsidiary in connection with such event, (B) state the date on
which the Mandatory Prepayment shall occur (the "Mandatory Prepayment Date")
which date shall be not more than ten (10) Business Days after the Mandatory
Prepayment Notice Date and (C) state the Mandatory Prepayment Amount and the
Mandatory Prepayment Price to be paid to the Holder on such date.  The Company
shall publicly disclose (as part of an Annual Report on Form 10-KSB or 10-K, as
applicable, a Quarterly Report on Form 10-QSB or 10-Q, as applicable, or on a
Current Report on Form 8-K or otherwise), to the extent required by federal
securities laws, that (1) a Mandatory Prepayment Event has occurred and that,
pursuant to the terms of the Principal amount of the Notes, the Company or such
Subsidiary, as applicable, is required to pay all or a portion of the Notes with
any proceeds received therefrom and (2) the amount of proceeds received from
such Mandatory Prepayment Event.  In the event that the Company or such
Subsidiary shall subsequently determine after the Mandatory Prepayment Date that
the actual Mandatory Prepayment Amount received exceeded the amount set forth in
the applicable Mandatory Prepayment Notice, the Company or such Subsidiary, as
applicable, shall promptly make an additional Mandatory Prepayment of the Notes
in an amount equal to such excess, and the Company or such Subsidiary shall
concurrently therewith (1) deliver to each holder of Notes a certificate of the
Chief Financial Officer demonstrating the derivation of such excess and (2) to
the extent required by federal securities laws, publicly disclose (as part of a
Current Report on Form 8-K, or otherwise) the making of such additional
Mandatory Prepayment, including, without limitation, the additional amount being
prepaid.
 
(b)           Mechanics. The Company shall deliver the Mandatory Prepayment
Price to the Holder on or before the Mandatory Prepayment Date.
 
(13)           SECURITY.  This Note and the Other Notes are secured to the
extent and in the manner set forth in the Security Documents.
 
(14)           NONCIRCUMVENTION.  The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
 
(15)           RESERVATION OF AUTHORIZED SHARES.
 
(a)           Reservation.  The Company shall initially reserve out of its
authorized and unissued Common Stock a number of shares of Common Stock for each
of the Notes equal to 130% of the Conversion Rate with respect to the Conversion
Amount of each such Note as of the Amendment Date.  So long as any of the Notes
are outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, 130% of the number of shares
of Common Stock as shall from time to time be necessary to effect the
 

 
 

--------------------------------------------------------------------------------

 

conversion of all of the Notes then outstanding; provided that at no time shall
the number of shares of Common Stock so reserved be less than the number of
shares required to be reserved by the previous sentence (without regard to any
limitations on conversions) (the "Required Reserve Amount").  The initial number
of shares of Common Stock reserved for conversions of the Notes and each
increase in the number of shares so reserved shall be allocated pro rata among
the holders of the Notes based on the principal amount of the Notes held by each
holder at the Closing (as defined in the Securities Purchase Agreement) or
increase in the number of reserved shares, as the case may be (the "Authorized
Share Allocation").  In the event that a holder shall sell or otherwise transfer
any of such holder's Notes, each transferee shall be allocated a pro rata
portion of such holder's Authorized Share Allocation.  Any shares of Common
Stock reserved and allocated to any Person which ceases to hold any Notes shall
be allocated to the remaining holders of Notes, pro rata based on the principal
amount of the Notes then held by such holders.
 
(b)           Insufficient Authorized Shares.  If at any time while any of the
Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon conversion of the Notes at least a number of shares of
Common Stock equal to the Required Reserve Amount (an "Authorized Share
Failure"), then the Company shall immediately take all action necessary to
increase the Company's authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Notes then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in (the "Authorized Share Failure Deadline"),
the number of authorized shares of Common Stock.  In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its best efforts to solicit its stockholders' approval of such
increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal.
 
(16)           VOTING RIGHTS.  The Holder shall have no voting rights as the
holder of this Note, except as required by law, including, but not limited to,
the General Corporation Law of the State of Delaware, and as expressly provided
in this Note.
 
(17)           COVENANTS.
 
(a)           Rank.                      All payments due under this Note (a)
shall rank pari passu with all Other Notes and (b) shall be senior to all other
Indebtedness of the Company and its Subsidiaries other than Permitted Senior
Indebtedness.  The Holder of this Note, and each Person holding this Note,
whether upon original issue or upon registration of transfer, assignment or
exchange hereof, agrees for the benefit of all holders of Permitted Senior
Indebtedness, whether outstanding on the date of this Note or thereafter
incurred, that the payment of all amounts, expenses, fees, Principal, Late
Charges and any and all other obligations of any kind of the Company owed in
connection with this Note shall be subordinated to the prior payment in full in
cash of all amounts owing in connection with such Permitted Senior Indebtedness
to the extent and in the manner set forth in the Subordination Agreement;
provided, however, that the
 

 
 

--------------------------------------------------------------------------------

 

Mandatory Prepayment Price due under this Note pursuant to Section 12 shall be
senior to the Permitted Senior Indebtedness.
 
(b)           Incurrence of Indebtedness.  So long as this Note is outstanding,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than (i) the Indebtedness evidenced by this Note and the
Other Notes and (ii) other Permitted Indebtedness.
 
(c)           Existence of Liens.  So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, "Liens") other than Permitted Liens.
 
(d)           Restricted Payments.  The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Permitted Indebtedness, whether by way of payment in respect of principal of (or
premium, if any) or interest on, such Indebtedness if at the time such payment
is due or is otherwise made or, after giving effect to such payment, (i) an
event constituting an Event of Default has occurred and is continuing or (ii) an
event that with the passage of time and without being cured would constitute an
Event of Default has occurred and is continuing.
 
(e)           Restriction on Redemption and Cash Dividends.  Until all of the
Notes have been converted, redeemed or otherwise satisfied in accordance with
their terms, the Company shall not, directly or indirectly, redeem, repurchase
or declare or pay any cash dividend or distribution on its capital stock without
the prior express written consent of the Required Holders.
 
(f)           Creation of New Subsidiaries.  So long as the obligations of the
Company under this Note are outstanding, if the Company shall create or acquire
any Subsidiary, simultaneous with the creation or acquisition of such
Subsidiary, the Company shall (i) promptly cause such Subsidiary to become a
guarantor by executing a guaranty in favor of the Holder in form and substance
reasonably acceptable to the Company, the Subsidiary and the Holder, (ii)
promptly cause such Subsidiary to become a grantor under the Security Agreement
by executing a joinder to the Security Agreement in form and substance
reasonably acceptable to the Company, the Subsidiary and the Holder, (iii)
promptly cause such Subsidiary to become a pledgor by the Company and such
Subsidiary executing a pledge agreement in form and substance reasonably
acceptable to the Company, the Subsidiary and the Holder, and (iv) promptly
cause such Subsidiary to duly execute and/or deliver such opinions of counsel
and other documents, in form and substance reasonable acceptable to the Holder,
as the Holder shall reasonably request with respect thereto.
 
(g)           Intellectual Property.  So long as the obligations of the Company
under this Note are outstanding, the Company shall not, and shall not permit any
Subsidiary to,
 

 
 

--------------------------------------------------------------------------------

 

directly or indirectly, (i) assign, transfer or otherwise encumber or allow any
other Person to have any rights or license to any of the Intellectual Property
Rights (as defined in the Securities Purchase Agreement) of the Company or its
Subsidiaries or (ii) take any action or inaction to impair the value of their
Intellectual Property Rights.
 
(h)           Change in Collateral; Collateral Records.  The Company shall
(i)  give the Collateral Agent (as defined in the Securities Purchase Agreement)
not less than thirty (30) days' prior written notice of any change in the
location of any Collateral), other than to locations set forth on Schedule 14(h)
hereto and with respect to which the Collateral Agent has filed financing
statements and otherwise fully perfected its Liens thereon, (ii) advise the
Collateral Agent promptly, in sufficient detail, of any material adverse change
relating to the type, quantity or quality of the Collateral or the Lien granted
thereon and (iii) execute and deliver, and cause each of its Subsidiaries to
execute and deliver, to the Collateral Agent for the benefit of the Holder and
holders of the Other Notes from time to time, solely for the Collateral Agent's
convenience in maintaining a record of Collateral, such written statements and
schedules as the Collateral Agent may reasonably require, designating,
identifying or describing the Collateral.
 
(i)           Transactions with Affiliates.  The Company shall not, nor shall it
permit any of its Subsidiaries to, enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm's length
transaction with a Person that is not an Affiliate thereof.
 
(j)           Change in Nature of Business.  The Company shall not make, or
permit any of its Subsidiaries to make, any change in the nature of its business
as described in the Company's current report on Form 8-K filed with the SEC on
July 17, 2007.  The Company shall not modify its corporate structure or purpose.
 
(k)           Preservation of Existence, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.
 
(l)           Maintenance of Properties, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
 
(m)           Maintenance of Insurance.  The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance
 

 
 

--------------------------------------------------------------------------------

 

companies or associations (including, without limitation, comprehensive general
liability, hazard, rent and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any governmental
authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Collateral Agent.  All policies covering the Collateral are
to be made payable to the Collateral Agent for the benefit of the Holder and the
holder of the Other Notes, as its interests may appear, in case of loss, under a
standard non-contributory "lender" or "secured party" clause and are to contain
such other provisions as the Collateral Agent may require to fully protect the
interest of the Holder and the holder of the Other Notes in the Collateral and
to any payments to be made under such policies.  All certificates of insurance
are to be delivered to the Collateral Agent and the policies are to be premium
prepaid, with the loss payable and additional insured endorsement in favor of
the Collateral Agent and such other Persons as the Collateral Agent may
designate from time to time, and shall provide for not less than 30 days' prior
written notice to the Collateral Agent of the exercise of any right of
cancellation.  If the Company or any of its Subsidiaries fails to maintain such
insurance, the Collateral Agent may arrange for such insurance, but at the
Company's expense and without any responsibility on the Collateral Agent's part
for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims.  Upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent shall have
the sole right, in the name of the Holder and the holders of the Other Notes,
the Company and its Subsidiaries, to file claims under any insurance policies,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
 
(n)           Financial Information.  The Company agrees to send the following
to each Holder (i) unless the following are filed with the SEC through EDGAR and
are available to the public through the EDGAR system, within one (1) Business
Day after the filing thereof with the SEC, a copy of its Annual Reports on Form
10-K or 10-KSB, any interim reports or any consolidated balance sheets, income
statements, stockholders' equity statements and/or cash flow statements for any
period other than annual, any Current Reports on Form 8-K and any registration
statements (other than on Form S-8) or amendments filed pursuant to the 1933
Act, (ii) on the same day as the release thereof, if not publicly filed,
facsimile or e-mailed copies of all press releases issued by the Company or any
of its Subsidiaries, and (iii) copies of any notices and other information made
available or given to the stockholders of the Company generally,
contemporaneously with the making available or giving thereof to the
stockholders.
 
(o)           Reporting Requirements.  The Company will, and will cause each of
its Subsidiaries to, furnish to the Holder (if not available through the SEC's
website on EDGAR):
 
(i)           promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of any the Company or its Subsidiaries other than routine
inquiries by such Governmental Authority;
 

 
 

--------------------------------------------------------------------------------

 

(ii)           promptly after the commencement thereof but in any event not
later than five (5) days after service of process with respect thereto on, or
the obtaining of knowledge thereof by, any of the Company or its Subsidiaries,
notice of each action, suit or proceeding before any court or other Governmental
Authority or other regulatory body or any arbitrator which, if adversely
determined, could have a Material Adverse Effect;
 
(iii)           as soon as possible and in any event within five (5) days after
execution, receipt or delivery thereof, copies of any material notices that the
Company or its Subsidiaries executes or receives in connection with any Material
Contract;
 
(iv)           as soon as possible and in any event within five (5) days after
execution, receipt or delivery thereof, copies of any material notices that the
Company or its Subsidiaries executes or receives in connection with the sale or
other Disposition of the Capital Stock of, or all or substantially all of the
assets of, the Company or its Subsidiaries;
 
(v)           promptly after the sending or filing thereof, copies of all
statements, reports and other information the Company or its Subsidiaries sends
to any holders of its Indebtedness or its securities or files with the SEC or
any national (domestic or foreign) securities exchange;
 
(vi)           promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to the
Company or its Subsidiaries by its auditors in connection with any annual or
interim audit of the books thereof; and
 
(vii)           promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of the Company or its
Subsidiaries as the Holder may from time to time may reasonably request.
 
(p)           Inspection Rights.  The Company will permit, and cause each of its
Subsidiaries to permit, the agents and representatives of the Holder at any time
and from time to time during normal business hours, at the expense of the
Company, to examine and make copies of and abstracts from its records and books
of account, to visit and inspect its properties, to verify materials, leases,
notes, accounts receivable, deposit accounts and its other assets, to conduct
audits, physical counts, valuations, appraisals, Phase I Environmental Site
Assessments (and, if requested by the Collateral Agent after an Event of Default
based upon the results of any such Phase I Environmental Site Assessment, a
Phase II Environmental Site Assessment) or examinations and to discuss its
affairs, finances and accounts with any of its directors, officers, managerial
employees, independent accountants or any of its other representatives.  In
furtherance of the foregoing, the Company hereby authorizes its independent
accountants, and the independent accountants of each of its Subsidiaries, to
discuss the affairs, finances and accounts of such Person (independently or
together with representatives of such Person) with the agents and
representatives of the Holder in accordance with this Section 17(s).
 
(q)           Restrictions on Subsidiary Distributions.  Except as provided
herein, neither the Company nor any of the Guarantors (as defined in the
Security Documents) shall, nor shall they permit any of their Subsidiaries to,
create or otherwise cause or suffer to
 

 
 

--------------------------------------------------------------------------------

 

exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of the Company or any of the Guarantors to (A)
pay dividends or make any other distributions on any of such Subsidiary's
Capital Stock owned by the Company or any of the Guarantors, (B) repay or prepay
any Indebtedness owed by such Subsidiary to the Company, any of the Guarantors
or any other Subsidiary of the Company, (C) make loans or advances to the
Company, any of the Guarantors or any other Subsidiary of the Company, or (D)
transfer any of its property or assets to the Company, any of the Guarantors or
any other Subsidiary of the Company other than restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business
 
(r)           Additional Negative Covenants.  So long as any amounts due under
this note remains unpaid, the Company shall not, unless the Required Holders
shall otherwise consent in writing:
 
(i)           Fundamental Changes; Dispositions.  Directly or indirectly, in one
or more related transactions, be a party to any Fundamental Transaction.
 
(ii)           Restricted Payments.  (i)  Declare or pay any dividend or other
distribution, direct or indirect, on account of any Capital Stock of the Company
or any of its Subsidiaries (except to the Company), now or hereafter
outstanding, (ii) make any repurchase, redemption, retirement, defeasance,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Capital Stock of the Company or any of its Subsidiaries, now
or hereafter outstanding, (iii) make any payment to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights for the purchase
or acquisition of shares of any class of Capital Stock of any the Company or any
of its Subsidiaries, now or hereafter outstanding, (iv) return any Capital Stock
to any shareholders or other equity holders of the Company or any of its
Subsidiaries, or make any other distribution of property, assets, shares of
Capital Stock, warrants, rights, options, obligations or securities thereto as
such or (v) pay any management fees or any other fees or expenses (including the
reimbursement thereof by the Company or any of its Subsidiaries) pursuant to any
management, consulting or other services agreement to any of the shareholders or
other equityholders of the Company or any of its Subsidiaries, or other
Affiliates.
 
(18)           PARTICIPATION.  The Holder, as the holder of this Note, shall be
entitled to receive such dividends paid and distributions made to the holders of
Common Stock to the same extent as if the Holder had converted this Note into
Common Stock (without regard to any limitations on conversion herein or
elsewhere) and had held such shares of Common Stock on the record date for such
dividends and distributions.  Payments under the preceding sentence shall be
made concurrently with the dividend or distribution to the holders of Common
Stock.
 

 
 

--------------------------------------------------------------------------------

 

(19)           VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES; WAIVERS.  The
affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders shall be required for any
change or amendment to this Note or the Other Notes; provided, however, that (i)
no change or amendment may be made to this Note that would adversely affect the
rights of such Holder without such Holder's consent and (ii) the consent of each
Holder is required to waive any existing Event of Default relating to a default
in the payment of the principal of, premium, if any, interest on, or the
conversion or exchange of, the Note and/or the Other Notes; provided further
however, that nothing in this sentence shall preclude any holder of Notes from
amending or waiving any term or provision of such holder's Note.  To the extent
that any Other Note is amended or changed by the Company and the holder of such
Other Note such that it is or will be more favorable to the holder of such Other
Note than this Note is to the Holder, then this Note shall be, without any
further action by the Holder or the Company, deemed amended and modified in an
economically and legally equivalent manner such that the Holder shall receive
the benefit of the more favorable terms contained in such amended Other
Note.  The Company agrees, at its expense, to take such other actions (such as
entering into amendments to the Note) as the Holder may reasonably request to
further effectuate the foregoing.
 
(20)           TRANSFER.  This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(f) of the Securities Purchase Agreement.
 
(21)           REISSUANCE OF THIS NOTE.
 
(a)           Transfer.  If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will, subject to the
satisfaction of the transfer provisions of the Securities Purchase Agreement,
forthwith issue and deliver upon the order of the Holder a new Note (in
accordance with Section 21(d)), registered in the name of the registered
transferee or assignee, representing the outstanding Principal being transferred
by the Holder and, if less then the entire outstanding Principal is being
transferred, a new Note (in accordance with Section 21(d)) to the Holder
representing the outstanding Principal not being transferred.  The Holder and
any assignee, by acceptance of this Note, acknowledge and agree that, by reason
of the provisions of Section 3(c)(iii) following conversion or redemption of any
portion of this Note, the outstanding Principal represented by this Note may be
less than the Principal stated on the face of this Note.
 
(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 21(d)) representing the outstanding Principal.
 
(c)           Note Exchangeable for Different Denominations.  This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 21(d) and in
principal amounts of at least
 

 
 

--------------------------------------------------------------------------------

 

$100,000) representing in the aggregate the outstanding Principal of this Note,
and each such new Note will represent such portion of such outstanding Principal
as is designated by the Holder at the time of such surrender.
 
(d)           Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 21(a) or Section 21(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
accrued and unpaid Interest and Late Charges on the Principal and Interest of
this Note, from the Issuance Date.
 
(22)           REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder's right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  Amounts set forth or provided
for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.
 
(23)           PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) after
an Event of Default this Note is placed in the hands of an attorney for
collection or enforcement or is collected or enforced through any legal
proceeding or the Holder otherwise takes action to collect amounts due under
this Note or to enforce the provisions of this Note or (b) there occurs any
bankruptcy, reorganization, receivership of the Company or other proceedings
affecting Company creditors' rights and involving a claim under this Note, then
the Company shall pay the costs incurred by the Holder for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, but not limited to, attorneys' fees
and disbursements.
 
(24)           CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and all the Purchasers and shall not be construed against
any person as the drafter hereof.  The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.
 

 
 

--------------------------------------------------------------------------------

 

(25)           FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.
 
(26)           DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price or the arithmetic calculation of the Conversion Rate or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within two (2) Business Days of receipt,
or deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder.  If the Holder
and the Company are unable to agree upon such determination or calculation
within two (2) Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within two
(2) Business Days submit via facsimile (a) the disputed determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate or
any Redemption Price to the Company's independent, outside accountant.  The
Company, at the Company's expense, shall cause the investment bank or the
accountant, as the case may be, to perform the determinations or calculations
and notify the Company and the Holder of the results no later than five (5)
Business Days from the time it receives the disputed determinations or
calculations.  Such investment bank's or accountant's determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.
 
(27)           NOTICES; PAYMENTS.
 
(a)           Notices.  Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 10(f) of the Securities Purchase Agreement.  The Company shall provide
the Holder with prompt written notice of all actions taken pursuant to this
Note, including in reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
 
(b)           Payments.  Whenever any payment of cash is to be made by the
Company to any Person pursuant to this Note, such payment shall be made in
lawful money of the United States of America by a check drawn on the account of
the Company and sent via overnight courier service to such Person at such
address as previously provided to the Company in writing (which address, in the
case of each of the Purchasers, shall initially be as set forth on the Schedule
of Buyers attached to the Securities Purchase Agreement); provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by
 

 
 

--------------------------------------------------------------------------------

 

providing the Company with prior written notice setting out such request and the
Holder's wire transfer instructions.  Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date.  Any amount
of Principal or other amounts due under the Transaction Documents, other than
Interest, which is not paid when due shall result in a late charge being
incurred and payable by the Company in an amount equal to interest on such
amount at the rate of eighteen percent (18%) per annum from the date such amount
was due until the same is paid in full ("Late Charge").
 
(28)           CANCELLATION.  After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
 
(29)           WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Securities Purchase Agreement.
 
(30)           GOVERNING LAW; JURISDICTION; SEVERABILITY; JURY TRIAL.  This Note
shall be construed and enforced in accor­dance with, and all questions
concerning the construction, validity, interpretation and performance of this
Note shall be governed by, the internal laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdictions) that would cause the
application of the laws of any jurisdictions other than the State of New
York.  The Company hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  In the event that any
provision of this Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.  Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company's
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 

 
 

--------------------------------------------------------------------------------

 

(31)           CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:
 
(a)           "2008 Amendment Notes" has the meaning ascribed to such term in
the Amendment and Exchange Agreements.
 
(b)           "Amended and Restated Primary Notes" has the meaning ascribed to
such term in the Amendment and Exchange Agreements.
 
(c)           "Approved Stock Plan" means any employee benefit plan which has
been approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, consultant, officer or
director for services provided to the Company.
 
(d)           "Automatic Adjustment Date" means the first day of each calendar
month following the three (3) month anniversary of the Amendment Date.
 
(e)           "Automatic Adjustment Reset Price" means with respect to the
applicable Automatic Adjustment Date, 90% of the arithmetic average of the
Weighted Average Prices of the Common Stock during the ten (10) Trading Days
ending on the Trading Day immediately prior to the applicable Automatic
Adjustment Date (the "Automatic Adjustment Period"), each as appropriately
adjusted for any stock split, stock dividend, stock combination or other similar
transaction that proportionately decreases or increases the Common Stock during
such period.
 
(f)           "Average Market Price" means, for any given date, the lower of (i)
the arithmetic average of the Weighted Average Price of the Common Stock during
the thirty (30) consecutive Trading Day period ending on the Trading Day
immediately prior to such given date (the "Calculation Period") or (ii) the
arithmetic average of the three (3) lowest Weighted Average Prices of the Common
Stock over such Calculation Period, as appropriately adjusted for any stock
split, stock dividend, stock combination or other similar transaction that
proportionately decreases or increases the Common Stock during such period.
 
(g)           "Bloomberg" means Bloomberg Financial Markets.
 
(h)           "Business Day" means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(i)           "Calendar Quarter" means each of: the period beginning on and
including January 1 and ending on and including March 31; the period beginning
on and including April 1 and ending on and including June 30; the period
beginning on and including July 1 and ending on and including September 30; and
the period beginning on and including October 1 and ending on and including
December 31.
 
(j)           "Change of Control" means any Fundamental Transaction other than
(i) any reorganization, recapitalization or reclassification of the Common Stock
or business combination in which the Company is the publicly traded surviving
entity in which holders of
 

 
 

--------------------------------------------------------------------------------

 

the Company's voting power immediately prior to such reorganization,
recapitalization or reclassification or business combination continue after such
reorganization, recapitalization or reclassification or business combination to
hold publicly traded securities and, directly or indirectly, the voting power of
the surviving entity or entities necessary to elect a majority of the members of
the board of directors (or their equivalent if other than a corporation) of such
entity or entities (except where Apollo Resources International or its
affiliates becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of 70% or greater of the aggregate Voting
Stock of the Company), or (ii) pursuant to a migratory merger effected solely
for the purpose of changing the jurisdiction of incorporation of the Company.
 
(k)           "Change of Control Consideration" means, for any Change of
Control, an amount, if any, equal to the sum of the aggregate cash consideration
and the aggregate cash value of any marketable securities per share of Common
Stock to be paid to the holders of the Common Stock upon consummation of such
Change of Control, with any such non-cash consideration to be valued at the
higher of the Closing Sale Price of such securities as of the Trading Day
immediately prior to the consummation of the Change of Control, the Closing Sale
Price on the Trading Day immediately following the public announcement of such
proposed Change of Control and the Closing Sale Price of on the Trading Day
immediately prior to the public announcement of such proposed Change of Control.
 
(l)           "Change of Control Redemption Premium" means 125%.
 
(m)           "Closing Bid Price" and "Closing Sale Price" means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the "pink sheets" by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.).  If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.  If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 26.  All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.
 

 
 

--------------------------------------------------------------------------------

 

(n)           "Closing Date" shall have the meaning set forth in the Securities
Purchase Agreement, which date is the date the Company initially issued Notes
pursuant to the terms of the Securities Purchase Agreement.
 
(o)           "Contingent Obligation" means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
(p)           "Convertible Securities" means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for Common Stock.
 
(q)           "Eligible Market" means the Principal Market, The New York Stock
Exchange, Inc., the American Stock Exchange, The NASDAQ Global Market, The
NASDAQ Global Select Market or The NASDAQ Capital Market.
 
(r)           "Equity Conditions" means that each of the following conditions is
satisfied:  (i) on each day during the period beginning three (3) months prior
to the applicable date of determination and ending on and including the
applicable date of determination (the "Equity Conditions Measuring Period"), all
shares of Common Stock issuable upon conversion of the 2008 Amendment Notes
shall be eligible for sale without restriction and without the need for
registration under any applicable federal or state securities laws; (ii) on each
day during the Equity Conditions Measuring Period, the Common Stock and the PNG
Shares is designated for quotation on the Principal Market or any other Eligible
Market and shall not have been suspended from trading on such exchange or market
(other than suspensions of not more than two (2) days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall delisting or suspension by such exchange or market been threatened or
pending either (A) in writing by such exchange or market or (B) by falling below
the then effective minimum listing maintenance requirements of such exchange or
market; (iii) during the Equity Conditions Measuring Period, the Company shall
have delivered Conversion Shares upon conversion of the 2008 Amendment Notes to
the holders on a timely basis as set forth in Section 3(c)(ii) hereof (and
analogous provisions under the Other Notes); (iv) any applicable shares of
Common Stock and PNG Shares to be issued in connection with the event requiring
determination may be issued in full without violating Section 3(d) hereof and
the rules or regulations of any applicable Eligible Market; (v) for the two (2)
Calendar Quarters immediately preceding the applicable date of determination,
the Company shall not have failed to timely make any payments within five (5)
Business Days of when such payment is due pursuant to any Transaction Document;
(vi) during the Equity Conditions Measuring Period, there shall not have
occurred either (A) the public announcement of a pending, proposed or intended
Fundamental Transaction which has not been abandoned, terminated or consummated,
or (B) an Event of Default or (C) an event that with the passage of time or
giving of notice would constitute an Event of Default; (vii) the Company shall
have no knowledge of any fact that would cause any shares of Common Stock
issuable upon conversion of the 2008 Amendment
 

 
 

--------------------------------------------------------------------------------

 

Notes not to be eligible for sale without restriction pursuant to Rule 144(k)
and any applicable state securities laws; and (viii) during the six (6) month
period ending on and including the date immediately preceding the applicable
date of determination, the Company otherwise shall have been in material
compliance with and shall not have materially breached any provision, covenant,
representation or warranty of any Transaction Document.
 
(s)           "Equity Conditions Failure" means that (i) on any day during the
period commencing ten (10) Trading Days prior to the applicable Conversion Date
through the applicable Share Delivery Date, (ii) on any day during the period
commencing ten (10) Trading Days prior to the applicable Holder Optional
Conversion/Redemption Notice Date through the applicable Optional
Conversion/Redemption Date, or (iii) on any day during the period commencing ten
(10) Trading Days prior to the applicable Mandatory Prepayment Notice Date
through the applicable Mandatory Prepayment Date, the Equity Conditions have not
been satisfied (or waived in writing by the Holder).
 
(t)           "Equity Value Redemption Premium" means 125%.
 
(u)           "Excluded Securities" means any Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan; (ii) upon conversion, adjustment
or redemption of the 2008 Amendment Notes; (iii) pursuant to a bona fide firm
commitment underwritten public offering with a nationally recognized underwriter
which generates gross proceeds to the Company in excess of $50,000,000 (other
than an "at-the-market offering" as defined in Rule 415(a)(4) under the 1933 Act
and "equity lines"); (iv) in connection with any acquisition by the Company,
whether through an acquisition of stock or a merger of any business, assets or
technologies the primary purpose of which is not to raise equity capital; (v) in
connection with any other strategic transaction or alliance the primary purpose
of which is not to raise equity capital including without limitation, the
issuance of no more than 10,000,000 shares of Common Stock to agricultural
conglomerates and (vii) upon conversion or exercise of any Options or
Convertible Securities which are outstanding on the day immediately preceding
the Issuance Date, provided that the conversion or exercise price of such
Options or Convertible Securities is not amended, modified or changed on or
after the Issuance Date.
 
(v)           "Fiscal Quarter" means each of the fiscal quarters adopted by the
Company for financial reporting purposes that correspond to the Company's fiscal
year that ends on December 31, or such other fiscal quarter adopted by the
Company for financial reporting purposes in accordance with GAAP.
 
(w)           "Fundamental Transaction" means that (A) the Company shall,
directly or indirectly, in one or more related transactions, (i) consolidate or
merge with or into (whether or not the Company is the surviving corporation)
another Person or Persons, or (ii) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Company
to another Person, or (iii) allow another Person to make a purchase, tender or
exchange offer that is accepted by the holders of more than 50% of the
outstanding shares of Voting Stock (not including any shares of Voting Stock
held by the Person or Persons making or party to, or associated or affiliated
with the Persons making or party to, such purchase, tender or exchange offer),
or (iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of
 

 
 

--------------------------------------------------------------------------------

 

arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Voting Stock (not including any shares of
Voting Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock, or (B) any "person" or "group" (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) (other than Apollo Resources International) is or shall become the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% of the aggregate Voting Stock of the Company, or (C)
Apollo Resources International ceases to be the "beneficial owner" (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of at least 50%
of the aggregate Voting Stock of the Company, or (D) Apollo Resources
International or its affiliates becomes the "beneficial owner" (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 70% or greater of
the aggregate Voting Stock of the Company.
 
(x)           "GAAP" means United States generally accepted accounting
principles, consistently applied.
 
(y)           "Holder Pro Rata Percentage" means a fraction (i) the numerator of
which is the Principal amount of this Note on the Amendment Date and (ii) the
denominator of which is the aggregate principal amount of all 2008 Amendment
Notes issued pursuant to the Amendment and Exchange Agreements on the Amendment
Date.
 
(z)           "Indebtedness" of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) "capital leases" in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
 
(aa)           "Interest Exchange Conversion Price" means, for any Exchange
Date, that price which shall be the lower of (i) the applicable Exchange Price
and (ii) that price which shall be computed as 80% of the of Average Market
Price as of the applicable Exchange
 

 
 

--------------------------------------------------------------------------------

 

Date (such period, an "Interest Exchange Conversion Measuring Period").  All
such determinations to be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction during such Interest
Exchange Conversion Measuring Period.
 
(bb)           "Interest Increase" means an amount equal to the amount of
Interest accruing on 153.85% of the Original Principal Amount from the Amendment
Date through the Redemption Expiration Date.
 
(cc)           "Interest Rate" means, ten percent (10%) per annum, subject to
adjustment as set forth in Section 2 hereof.
 
(dd)           "LNG Convertible Securities" means any stock or securities (other
than Options) directly or indirectly convertible into or exercisable or
exchangeable for PNG Shares.
 
(ee)           "LNG Excluded Securities" means any PNG Shares issued or
issuable: (i) in connection with any employee benefit plan which has been
approved by the Board of Directors of LNG, pursuant to which securities of LNG
may be issued to any employee, consultant, officer or director for services
provided to LNG; (ii) upon exchange of the 2008 Amendment Notes; (iii) pursuant
to a bona fide firm commitment underwritten public offering with a nationally
recognized underwriter which generates gross proceeds to LNG in excess of
$50,000,000 (other than an "at-the-market offering" as defined in Rule 415(a)(4)
under the 1933 Act and "equity lines"); (iv) in connection with any acquisition
by the LNG, whether through an acquisition of stock or a merger of any business,
assets or technologies the primary purpose of which is not to raise equity
capital; (v) in connection with any other strategic transaction or alliance the
primary purpose of which is not to raise equity capital including without
limitation, the issuance of no more than 10,000,000 shares of PNG Shares to
agricultural conglomerates; (vi) to consultants and vendors of LNG, the primary
purpose of which is not to raise equity capital, in an aggregate amount not to
exceed 150,000 PNG Shares ( as adjusted for any stock split, stock dividend,
stock combination or other similar transaction after the Amendment Date) and
(vii) upon conversion or exercise of any LNG Options or LNG Convertible
Securities which are outstanding on the day immediately preceding the Amendment
Date, provided that the conversion or exercise price of such LNG Options or LNG
Convertible Securities is not amended, modified or changed on or after the
Amendment Date.
 
(ff)           "LNG Options" means any rights, warrants or options to subscribe
for or purchase shares of PNG Shares or Convertible Securities.
 
(gg)           "LTM Consolidated EBITDA" means, with respect to any Person, the
aggregate Consolidated Net Income of such Person and its Subsidiaries for the
current Fiscal Quarter and the immediately preceding three (3) Fiscal Quarters
but only if and as set forth in the financial statements of the Company
contained in the Form 10-QB or Form 10-K of the Company; plus without
duplication, the sum of the following amounts of such Person and its
Subsidiaries for such period and to the extent deducted in determining
Consolidated Net Income of such Person for such period:  (i) Consolidated Net
Interest Expense, (ii) income tax expense, (iii) depreciation expense, and
(iv) amortization expense.
 

 
 

--------------------------------------------------------------------------------

 

(hh)           "Mandatory Prepayment Amount" means upon the receipt of any Net
Cash Proceeds from the consummation of any Mandatory Prepayment Event, 100% of
such Net Cash Proceeds until the Principal amount under this Note has been paid
in full.
 
(ii)           "Mandatory Prepayment Event" means the sale, lease, transfer,
assignment, financing or other disposition of any Production Facility (as
defined in the Amendment and Exchange Agreements), except as approved in writing
by the Required Holders.
 
(jj)           "Net Cash Proceeds" means, the aggregate cash proceeds received
by the Company or any of its Subsidiaries in respect of the applicable Mandatory
Prepayment Event (including, without limitation, any cash received or receivable
upon the sale or other disposition of any non-cash consideration received in
such Mandatory Prepayment Event) net of the direct costs relating to such
Mandatory Prepayment Event, including, legal, accounting, printing, filing and
investment banking fees incurred as a result of the applicable Mandatory
Prepayment Event.
 
(kk)           "Optional Conversion Price" means, the lower of (i) the
applicable Conversion Price and (ii) that price which shall be computed as 50%
of the lower of (A) the arithmetic average of the Weighted Average Prices of the
Common Stock during the thirty (30) Trading Days ending on the Trading Day
immediately prior to the applicable Optional Conversion/Redemption Date (each
such period, an "Optional Conversion/Redemption Measuring Period") or (B) the
arithmetic average of the three (3) lowest Weighted Average Prices of the Common
Stock during the Optional Conversion/Redemption Measuring Period.  All such
determinations are to be appropriately adjusted for any share dividend, share
split, share combination, reclassification or similar transaction that
proportionately decreases or increases the Common Shares during the applicable
such Optional Conversion/Redemption Measuring Period.
 
(ll)           "Options" means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
 
(mm)                      "Parent Entity" of a Person means an entity that,
directly or indirectly, controls the applicable Person and whose common stock or
equivalent equity security is quoted or listed on an Eligible Market, or, if
there is more than one such Person or Parent Entity, the Person or Parent Entity
with the largest public market capitalization as of the date of consummation of
the Fundamental Transaction.
 
(nn)           "Permitted Indebtedness" means (i) Indebtedness of the Company
that is expressly subordinate in right of payment to the Indebtedness evidenced
by this Note, as reflected in a written agreement acceptable to the Required
Holders and approved by the Required Holders in writing, and which Indebtedness
does not provide at any time for (A) the payment, prepayment, repayment,
repurchase or defeasance, directly or indirectly, of any principal or premium,
if any, thereon until ninety-one (91) days after the Maturity Date or later and
(B) total interest and fees at a rate in excess of the initial Interest Rate per
annum; (ii) Indebtedness of any Subsidiary that is non-recourse to the Company
or any other Subsidiary; (iii) Indebtedness incurred in connection with the
build up of a Shell terminal which Indebtedness
 

 
 

--------------------------------------------------------------------------------

 

shall not exceed twenty percent (20.0%) of the total cost of such build up
project and which Indebtedness may only be secured by such Shell terminal being
financed; (iv) Indebtedness represented by that certain municipal bond financing
for the Company's facility in Bell Chase, Louisiana which Indebtedness shall be
non-recourse to the Company; and (v) the Indebtedness evidenced by the 2008
Amendment Notes.
 
(oo)           "Permitted Liens" means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen's liens, mechanics' liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (v) Liens (A) upon or in any equipment
(as defined in the Security Agreement) acquired or held by the Company or any of
its Subsidiaries to secure the purchase price of such equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
equipment, or (B) existing on such equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such equipment, (v) Liens on Permitted
Indebtedness of the type described in clauses (iii) and (iv) of the definition
thereof; (vi) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) and (v) above, provided that any extension, renewal or replacement
Lien shall be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness being extended, renewed or refinanced does
not increase, (vii) leases or subleases and licenses and sublicenses granted to
others in the ordinary course of the Company's business, not interfering in any
material respect with the business of the Company and its Subsidiaries taken as
a whole, (viii) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payments of custom duties in connection with the
importation of goods, and (ix) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default under Section
5(a)(viii).
 
(pp)           "Permitted Senior Indebtedness" means (i) Indebtedness not to
exceed $10,000,000 in the aggregate outstanding at any time pursuant to (A) the
Amended and Restated Credit Agreement dated as of June 25, 2008 among Durant
Biofuels, LLC, as Borrower, Earth Biofuels, Inc. as Loan Party, the Financial
Institutions Party thereto, as Lenders, and Fourth Third LLC. and (B) the
Amended and Restated Credit Agreement dated as of June 25, 2008 among EARTH LNG,
INC., as Borrower, PNG Ventures, Inc., as Parent and a Loan Party and Applied
LNG Technologies USA, L.L.C., Fleet Star, Inc., Apollo Leasing, Inc., Arizona
LNG, L.L.C., as additional Loan Parties, the Financial Institutions Party
thereto, as Lenders, and Fourth Third LLC, as Agent and Sole Lead Arranger and
(ii) the Amended and Restated Primary Notes.
 
(qq)           "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(rr)           "Principal Market" means the OTC Bulletin Board.
 

 
 

--------------------------------------------------------------------------------

 

(ss)           "Redemption Date" means, (i) with respect to any Liquidating
Conversion/Redemption Amount, the Optional Conversion/Redemption Date, (ii) with
respect to any Company Optional Redemption Price, the Company Optional
Redemption Date, (iii) with respect to any Mandatory Redemption Price, the
Mandatory Redemption/Conversion Date and (iv) with respect to any Mandatory
Prepayment, the Mandatory Prepayment Date.
 
(tt)           "Redemption Premium" means (i) in the case of the Events of
Default described in Section 5(a)(i) - (v) and (viii) - (xvii), 125%  or (ii) in
the case of the Events of Default described in Section 5(a)(vi) - (vii), 100%.
 
(uu)           "Redemption Prices" means, collectively, the Event of Default
Redemption Price, the Change of Control Redemption Price and the Company
Optional Redemption Price, each of the foregoing, individually, a Redemption
Price.
 
(vv)           "Required Holders" means (i) two (2) or more unaffiliated holders
of Notes representing at least a majority of the aggregate principal amount of
the Notes then outstanding or (ii) holders of Notes representing at least 92.5%
of the aggregate principal amount of the Notes then outstanding.
 
(ww)                      "Reserved Amount" means, as of any date of
determination, an amount equal to 35% of the aggregate Principal amount
outstanding under all of the Notes.
 
(xx)           "SEC" means the United States Securities and Exchange Commission.
 
(yy)           "Securities Purchase Agreement" means that certain securities
purchase agreement dated as of the July 24, 2006 by and among the Company and
the initial holders of the Notes, as amended by the Amendment and Exchange
Agreements.
 
(zz)           "Successor Entity" means the Person, which may be the Company,
formed by, resulting from or surviving any Fundamental Transaction or the Person
with which such Fundamental Transaction shall have been made, provided that if
such Person is not a publicly traded entity whose common stock or equivalent
equity security is quoted or listed for trading on an Eligible Market, Successor
Entity shall mean such Person's Parent Entity.
 
(aaa)                      "Trading Day" means any day on which the Common Stock
is traded on the Principal Market, or, if the Principal Market is not the
principal trading market for the Common Stock, then on the principal securities
exchange or securities market on which the Common Stock is then traded; provided
that "Trading Day" shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York Time).
 
(bbb)                      "Transaction Documents" means all Existing
Transaction Documents (as defined in the Amendment and Exchange Agreements), as
amended by the Amendment and Exchange Agreements.
 

 
 

--------------------------------------------------------------------------------

 

(ccc)                      "Voting Stock" of a Person means capital stock of
such Person of the class or classes pursuant to which the holders thereof have
the general voting power to elect, or the general power to appoint, at least a
majority of the board of directors, managers or trustees of such Person
(irrespective of whether or not at the time capital stock of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).
 
(ddd)                      "Weighted Average Price" means, for any security as
of any date, the dollar volume-weighted average price for such security on the
Principal Market during the period beginning at 9:30:01 a.m., New York Time (or
such other time as the Principal Market publicly announces is the official open
of trading), and ending at 4:00:00 p.m., New York Time (or such other time as
the Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its "Volume at Price" functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the "pink sheets" by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.).  If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Required Holders.  If
the Company and the Required Holders are unable to agree upon the fair market
value of such security, then such dispute shall be resolved pursuant to Section
26.  All such determinations to be appropriately adjusted for any stock
dividend, stock split, stock combination or other similar transaction during the
applicable calculation period.
 
(32)           DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within two (2) Business Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise.  In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.  In the event
of a breach of the foregoing covenant by the Company, any of its Subsidiaries,
or any of its or their respective officers, directors, employees and agents, in
addition to any other remedy provided herein or in the Transaction Documents, a
Holder shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Company, its Subsidiaries, or any
of its or their respective officers, directors, employees or agents.  No Holder
shall have any liability to the Company, its Subsidiaries, or any of its or
their respective officers, directors, employees, stockholders or agents for any
such disclosure.
 

 
 

--------------------------------------------------------------------------------

 

[Signature Page Follows]
 



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Series B Senior Secured
Exchangeable Convertible Note to be duly executed as of the Amendment Date set
out above.
 


Earth Biofuels, Inc. 
By: /s/ Dennis G. McLaughlin, III    
Name: Dennis G. McLaughlin, III
Title: Chief Executive Officer




 
 

--------------------------------------------------------------------------------

 
EXHIBIT I
 


 
EARTH BIOFUELS, INC.
 
CONVERSION NOTICE
 

Reference is made to the Series B Senior Secured Exchangeable Convertible Note
(the "Note") issued to the undersigned by Earth Biofuels, Inc. (the
"Company").  In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock par value $0.001 per share (the
"Common Stock") of the Company, as of the date specified below.
 
Date of Conversion:
 
Aggregate Conversion Amount to be converted:
 
Please confirm the following information:
Conversion Price:
 
Number of shares of Common Stock to be issued:
 
Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the Holder of the Note submitting
this Conversion Notice that, after giving effect to the conversion provided for
in this Conversion Notice, such Holder (together with its affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person's affiliates) of a number of Common Shares which exceeds the Maximum
Percentage of the total outstanding Common Shares as determined pursuant to the
provisions of Section 3(d)(i) of this Note.
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
Issue to:
         
Facsimile Number:
 
Authorization:
 
By:
 
Title:
 
Dated:
 
Account Number:
 
  (if electronic book entry transfer)
 
Transaction Code Number:
 
  (if electronic book entry transfer)
 


 
 

--------------------------------------------------------------------------------

 
EXHIBIT II
 


 
EARTH BIOFUELS, INC.
 
EXCHANGE NOTICE
 

Reference is made to the Series B Senior Secured Exchangeable Convertible Note
(the "Note") issued to the undersigned by Earth Biofuels, Inc. (the
"Company").  In accordance with and pursuant to the Note, the undersigned hereby
elects to exchange the Exchange Amount (as defined in the Note) of the Note
indicated below into shares of PNG Shares (as defined in the Note).
 
Date of Exchange:
 
Aggregate Exchange Amount to be exchanged:
 
Please confirm the following information:
Exchange Price:
 
Number of shares of PNG Shares to be issued:
 
Notwithstanding anything to the contrary contained herein, if the Holder is
subject to Section 4(d) of the Note, this Exchange Notice shall constitute a
representation by the Holder of the Note submitting this Exchange Notice that,
after giving effect to the exchange provided for in this Exchange Notice, such
Holder (together with its affiliates) will not have beneficial ownership
(together with the beneficial ownership of such Person's affiliates) of a number
of PNG Shares which exceeds the Maximum Percentage of the total outstanding PNG
Shares as determined pursuant to the provisions of Section 4(d)(i) of the Note.
Please issue the PNG Shares into which the Note is being exchanged in the
following name and to the following address:
Issue to:
         
Facsimile Number:
 
Authorization:
 
By:
 
Title:
 
Dated:
 
Account Number:
 
  (if electronic book entry transfer)
 
Transaction Code Number:
 
  (if electronic book entry transfer)
 


 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs Nevada
Agency and Trust Company to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated June __, 2008
from the Company and acknowledged and agreed to by Nevada Agency and Trust
Company.
 


EARTH BIOFUELS, INC.
By: /s/ Dennis G. McLaughlin, III    
Name: Dennis G. McLaughlin, III
Title: Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
